Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of November 1, 2012

among

WMG ACQUISITION CORP.,

as Borrower,

THE LENDERS PARTY HERETO,

and

CREDIT SUISSE AG,

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC,

UBS SECURITIES LLC,

MACQUARIE CAPITAL (USA) INC. and

NOMURA SECURITIES INTERNATIONAL, INC.

as Joint Bookrunners and Joint Lead Arrangers

and

BARCLAYS BANK PLC and

UBS SECURITIES LLC

as Syndication Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.01.

     Defined Terms      1   

Section 1.02.

     Other Interpretive Provisions      54   

Section 1.03.

     Accounting Terms      55   

Section 1.04.

     Rounding      55   

Section 1.05.

     References to Agreements and Laws      56   

Section 1.06.

     Times of Day      56   

Section 1.07.

     Timing of Payment or Performance      56   

Section 1.08.

     Currency Equivalents Generally      56   

Section 1.09.

     Calculation of Baskets      57   

ARTICLE II THE CREDITS

     57   

Section 2.01.

     Commitments      57   

Section 2.02.

     Loans      57   

Section 2.03.

     Borrowing Procedure      59   

Section 2.04.

     Evidence of Debt; Repayment of Loans      60   

Section 2.05.

     Fees      61   

Section 2.06.

     Interest on Loans      62   

Section 2.07.

     Default Interest      62   

Section 2.08.

     Alternate Rate of Interest      62   

Section 2.09.

     Termination and Reduction of Commitments      63   

Section 2.10.

     Conversion and Continuation of Borrowings      64   

Section 2.11.

     [Reserved]      65   

Section 2.12.

     Voluntary Prepayment      65   

Section 2.13.

     Mandatory Prepayments      66   

Section 2.14.

     Reserve Requirements; Change in Circumstances      66   

Section 2.15.

     Change in Legality      69   

Section 2.16.

     Breakage      69   

Section 2.17.

     Pro Rata Treatment      70   

Section 2.18.

     Sharing of Setoffs      70   

Section 2.19.

     Payments      71   

Section 2.20.

     Taxes      71   

Section 2.21.

     Assignment of Commitments Under Certain Circumstances; Duty to Mitigate   
  79   

Section 2.22.

     [Reserved]      80   

Section 2.23.

     Letters of Credit      80   

ARTICLE III [RESERVED]

     87   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT

     87   

Section 4.01.

     All Credit Events after the Closing Date      87   

Section 4.02.

     Conditions to Effectiveness. On the Closing Date:      87   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     90   

Section 5.01.

     Existence, Qualification and Power; Compliance with Laws      90   

Section 5.02.

     Authorization; No Contravention      91   

Section 5.03.

     Governmental Authorization; Other Consents      91   

Section 5.04.

     Binding Effect      92   

Section 5.05.

     Financial Statements; No Material Adverse Effect      92   

Section 5.06.

     Litigation      92   

Section 5.07.

     No Default      92   

Section 5.08.

     Ownership of Property; Liens      92   

Section 5.09.

     Environmental Compliance      93   

Section 5.10.

     Taxes      94   

Section 5.11.

     ERISA Compliance      94   

Section 5.12.

     Subsidiaries; Equity Interests      95   

Section 5.13.

     Margin Regulations; Investment Company Act      95   

Section 5.14.

     USA PATRIOT Act      95   

Section 5.15.

     Sanctioned Persons      95   

Section 5.16.

     Foreign Corrupt Practices Act      96   

Section 5.17.

     Labor Matters      96   

Section 5.18.

     Disclosure      97   

Section 5.19.

     Intellectual Property; Licenses, Etc      97   

Section 5.20.

     Solvency      98   

Section 5.21.

     Senior Debt Status      98   

Section 5.22.

     Valid Liens      98   

ARTICLE VI AFFIRMATIVE COVENANTS

     98   

Section 6.01.

     Financial Statements      98   

Section 6.02.

     Certificates; Other Information      100   

Section 6.03.

     Notices      102   

Section 6.04.

     Payment of Taxes      102   

Section 6.05.

     Preservation of Existence, Etc      102   

Section 6.06.

     Maintenance of Properties      103   

Section 6.07.

     Maintenance of Insurance      103   

Section 6.08.

     Compliance with Laws      103   

Section 6.09.

     Books and Records      103   

Section 6.10.

     Inspection Rights      103   

Section 6.11.

     Use of Proceeds      104   

Section 6.12.

     Covenant to Guarantee Obligations and Give Security      104   

Section 6.13.

     Compliance with Environmental Laws      107   

Section 6.14.

     Further Assurances      107   

Section 6.15.

     [Reserved]      107   

Section 6.16.

     Maintenance of Ratings      107   

Section 6.17.

     Designation of Subsidiaries      107   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

   108

Section 7.01.

     Liens    108

Section 7.02.

     Investments    113

Section 7.03.

     Indebtedness    119

Section 7.04.

     Fundamental Changes    125

Section 7.05.

     Dispositions    126

Section 7.06.

     Restricted Payments    129

Section 7.07.

     Change in Nature of Business    134

Section 7.08.

     Transactions with Affiliates    134

Section 7.09.

     Burdensome Agreements    135

Section 7.10.

     [Reserved].    137

Section 7.11.

     Financial Covenant    137

Section 7.12.

     Prepayments, Etc. of Indebtedness    138

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

   139

Section 8.01.

     Events of Default    139

Section 8.02.

     Remedies Upon Event of Default    142

Section 8.03.

     Application of Funds    143

ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   144

ARTICLE X MISCELLANEOUS

   149

Section 10.01.

     Notices; Electronic Communications    149

Section 10.02.

     Survival of Agreement    152

Section 10.03.

     Binding Effect    153

Section 10.04.

     Successors and Assigns    153

Section 10.05.

     Expenses; Indemnity    159

Section 10.06.

     Right of Setoff    160

Section 10.07.

     Applicable Law    160

Section 10.08.

     Waivers; Amendment    161

Section 10.09.

     Interest Rate Limitation    163

Section 10.10.

     Entire Agreement    163

Section 10.11.

     WAIVER OF JURY TRIAL    163

Section 10.12.

     Severability    164

Section 10.13.

     Counterparts    164

Section 10.14.

     Headings    164

Section 10.15.

     Jurisdiction; Consent to Service of Process    164

Section 10.16.

     Confidentiality    166

Section 10.17.

     Lender Action    166

Section 10.18.

     USA PATRIOT Act Notice    167

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

I   Guarantors 1.01   Unrestricted Subsidiaries 2.01   Commitments 2.23  
Existing Letters of Credit 5.12   Subsidiaries and Other Equity Investments
7.01(b)   Existing Liens 7.02(f)   Existing Investments 7.03(b)   Existing
Indebtedness (including Existing Letters of Credit) 7.05(k)   Dispositions 7.08
  Transactions with Affiliates 7.09   Existing Restrictions

EXHIBITS

Form of

 

A    Assignment and Acceptance B    Borrowing Request C    Compliance
Certificate D    Guaranty E    Security Agreement F    Solvency Certificate G   
U.S. Tax Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is dated as of November 1, 2012, among WMG
ACQUISITION CORP., a Delaware corporation (the “Borrower”), each LENDER from
time to time party hereto (collectively, the “Lenders” and, individually, a
“Lender”) and CREDIT SUISSE AG, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”).

Concurrently herewith, (i) the Borrower is issuing the 2012 Senior Secured Notes
in the initial aggregate principal amount of $500,000,000 and €175,000,000
pursuant to the 2012 Senior Secured Notes Indenture and (ii) entering into, and
incurring Indebtedness under, the Senior Term Loan Agreement.

In connection with the foregoing, the Borrower has requested the Lenders to
extend credit in the form of Loans denominated in Dollars, Euro or Sterling at
any time after the Closing Date and from time to time prior to the Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$150,000,000 (or its equivalent in Euro or Sterling). The Borrower has requested
the Issuing Bank to issue Letters of Credit, in an aggregate face amount at any
time outstanding not in excess of $50,000,000 (or its equivalent in Euro or
Sterling), to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries. The proceeds of the Loans are to
be used solely for general corporate purposes of the Borrower and its
Subsidiaries.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2011 Transactions” has the meaning given to the term “Transactions” under the
Senior Unsecured Notes Indenture.

“2012 Senior Secured Notes” means the Borrower’s 6.0% US dollar and 6.25% Euro
senior secured notes due 2021 issued pursuant to the 2012 Senior Secured Notes
Indenture, and any substantially similar senior secured notes exchanged therefor
that have been registered under the Securities Act, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time, and any Permitted Refinancing of any of the
foregoing.



--------------------------------------------------------------------------------

“2012 Senior Secured Notes Indenture” means the indenture dated as of
November 1, 2012 among Wells Fargo Bank, National Association as trustee, the
Borrower and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Access Investors” means, collectively: (a) Mr. Len Blavatnik; (b) immediate
family members (including spouses and direct descendants) of the Person
described in clause (a); (c) any trusts created for the benefit of the Persons
described in clause (a) or (b) or any trust for the benefit of any such trust;
(d) in the event of the incompetence or death of any Person described in clauses
(a) and (b), such Person’s estate, executor, administrator, committee or other
personal representative or beneficiaries, in each case who at any particular
date shall beneficially own or have the right to acquire, directly or
indirectly, Equity Interests of the Borrower or any direct or indirect parent
company of the Borrower; (e) any of his or their Affiliates (each of the Persons
described in clauses (a) through (e), an “Access Party”); and (f) any group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act
or any successor provision) of which any of the Access Parties is a member;
provided that in the case of clause (f) and without giving effect to the
existence of such group or any other group, Access Parties, collectively, have
beneficial ownership, directly or indirectly, of a majority of the total voting
power of the Voting Stock of the Borrower or any direct or indirect parent of
the Borrower held by such group.

“Acquired Debt” means, with respect to any specified Person, (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Restricted Subsidiary of such specified Person, including
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person; and (2) Indebtedness secured by an existing Lien encumbering
any asset acquired by such specified Person.

“Additional Indebtedness” means additional Indebtedness subject to the terms of
the Security Agreement, the Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable.

“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of
(a) with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding principal amount of such Consolidated
Funded Indebtedness for the four fiscal quarters most recently ended on or prior
to such day (or, if fewer than four full fiscal quarters have elapsed since the
Closing Date, for the period commencing on the Closing Date and ending on the
last day of the fiscal quarter most recently ended on or prior to such day),
plus (b) with respect to all other Consolidated Funded Indebtedness, the
outstanding principal amount thereof on such day.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the product of (i) the LIBO
Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Administrative Agent” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. In no event shall any Lender or
the Administrative Agent be deemed to be an “Affiliate” of any Loan Party.

“Agents” means the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” means any of them.

“Aggregate Credit Exposure” means the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement” has the meaning assigned to such term in the introductory statement
hereof, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates). If the Administrative Agent shall have

 

3



--------------------------------------------------------------------------------

determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Alternative Currency” means Euro and Sterling.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the applicable Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan,
3.50% per annum, and (b) with respect to any ABR Loan, 2.50% per annum.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, 8:30 a.m. New York City time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2011
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year, including the notes thereto.

“Available CNI Amount” means, at any time,

 

4



--------------------------------------------------------------------------------

(a) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from the beginning of the fiscal quarter during which the
Closing Date occurs to the end of the Borrower’s most recently ended fiscal
quarter for which internal financial statements are available at such time (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus

(b) 100% of the aggregate net cash proceeds and the fair market value of
property and marketable securities received by the Borrower after the Closing
Date from the issue or sale of (x) Equity Interests of the Borrower (including
Retired Capital Stock but excluding (i) cash proceeds and marketable securities
received from the sale of Equity Interests to members of management, directors
or consultants of the Borrower, any Parent and any Subsidiaries after the
Closing Date to the extent such amounts have been applied to Restricted Payments
made in accordance with Section 7.06(g) and, to the extent actually contributed
to the Borrower, Equity Interests of any Parent, (ii) Designated Preferred Stock
and (iii) Disqualified Equity Interests) or (y) debt securities of the Borrower
that have been converted into or exchanged for such Equity Interests of the
Borrower (other than Refunding Capital Stock or Equity Interests or convertible
debt securities of the Borrower sold to a Restricted Subsidiary or the Borrower,
as the case may be, and other than Disqualified Equity Interests or Designated
Preferred Stock or debt securities that have been converted into or exchanged
for Disqualified Equity Interests or Designated Preferred Stock), plus

(c) 100% of the aggregate amount of cash and the fair market value of property
and marketable securities contributed to the capital of the Borrower after the
Closing Date (other than (i) by a Restricted Subsidiary, (ii) any Excluded
Contributions, (iii) any Disqualified Equity Interests, (iv) any Designated
Preferred Stock and (v) the Cash Contribution Amount), plus

(d) 100% of the aggregate amount received in cash after the Closing Date and the
fair market value of property and marketable securities received by means of
(A) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries or (B) the sale (other than to the
Borrower or a Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or a distribution from an Unrestricted Subsidiary (other than in each
case to the extent the Investment in such Unrestricted Subsidiary was made by a
Restricted Subsidiary pursuant to Section 7.02(q) and Section 7.06(j) or to the
extent such Investment constituted a Permitted Investment) or a dividend from an
Unrestricted Subsidiary, plus

 

5



--------------------------------------------------------------------------------

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary,
the fair market value of the Investment in such Unrestricted Subsidiary (other
than an Unrestricted Subsidiary to the extent the Investment in such
Unrestricted Subsidiary was made by a Restricted Subsidiary or to the extent
such Investment constituted a Permitted Investment), plus

(f) an amount equal to the amount available as of the Closing Date (or, if
later, the date on which internal financial statements are available for the
Borrower’s fiscal quarter most recently ended prior to the Closing Date) for
making Restricted Payments pursuant to clause (a)(3) of Section 4.11 of the
Senior Unsecured Indenture, minus

(g) (i) any amounts thereof used to make Investments pursuant to Section 7.02(n)
after the Closing Date and on or prior to such time, plus (ii) any amounts
thereof used to make Restricted Payments pursuant to Section 7.06(j) after the
Closing Date and on or prior to such time, and plus (iii) any amounts thereof
used to make prepayments, redemptions, purchases, defeasances and other payments
pursuant to Section 7.12(a)(iii)(y) after the Closing Date and on or prior to
such time.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.01.

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

6



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

“Breakage Event” has the meaning assigned to such term in Section 2.16.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that:

(a) when used in connection with a Eurodollar Loan denominated in Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market;

(b) when used in connection with a Eurodollar Loan denominated in Sterling, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Sterling deposits in the London interbank market; and

(c) when used in connection with a Eurodollar Loan denominated in Euro, the term
“Business Day” shall also exclude any day that is not a TARGET Day.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Contribution Amount” means the aggregate amount of cash contributions
(other than Excluded Contributions) made to the capital of the Borrower or any
Guarantor after the Closing Date.

“Capital Lease Obligations” of any Person means at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP.

“Cash Equivalents” means:

(a) U.S. dollars, Sterling, Euro, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

 

7



--------------------------------------------------------------------------------

(b) securities issued or directly and fully and unconditionally guaranteed or
insured by the government or any agency or instrumentality of the United States
or any member nation of the European Union having maturities of not more than 12
months from the date of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 12 months and overnight bank deposits,
in each case, with any lender party to this Agreement, the Senior Term Loan
Agreement or any other Credit Agreement or with any commercial bank having
capital and surplus in excess of $500,000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper maturing within 12 months after the date of acquisition and
having a rating of at least P-1 from Moody’s or A-1 from S&P;

(f) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency or agencies, as the
case may be, which shall be substituted for Moody’s or S&P or both, as the case
may be) and in each case maturing within 12 months after the date of creation
thereof;

(g) investment funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition; and

(h) readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 12 months or
less from the date of acquisition.

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Restricted Subsidiaries to any Lender or any Term Lender, or any financial
institution that was a Lender or a Term Lender at the time of entering into the
underlying bank products agreement, or any Affiliate of a Lender or a Term
Lender, or any party to an underlying bank products agreement as of the Closing
Date in respect of any overdraft and related liabilities from treasury,
depository and cash management services or any automated clearing house
transfers of funds, provided that any such bank product agreements are
designated by the Borrower in writing to the Administrative Agent as being a
“revolving loan bank products agreement” as of the Closing Date or, if later, as
of the time of the entering into of such bank products agreement.

 

8



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any of its Restricted Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” has the meaning specified in Section 2.20(a).

“Change of Control” means the occurrence of any of the following:

(a) the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), of 50% or more
of the total voting power of the Voting Stock of the Borrower; provided that
(x) so long as the Borrower is a Subsidiary of any Parent, no Person or group
shall be deemed to be or become a “beneficial owner” of 50% or more of the total
voting power of the Voting Stock of the Borrower unless such Person or group
shall be or become a “beneficial owner” of 50% or more of the total voting power
of the Voting Stock of such Parent and (y) any Voting Stock of which any
Permitted Holder is the “beneficial owner” shall not in any case be included in
any Voting Stock of which any such Person is the “beneficial owner”;

 

9



--------------------------------------------------------------------------------

(c) the first day on which the Board of Directors of the Borrower shall cease to
consist of a majority of directors who (i) were members of the Board of
Directors of the Borrower on the Closing Date or (ii) were either (x) nominated
for election by the Board of Directors of the Borrower, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors, or (y) designated or
appointed by a Permitted Holder; or

(d) at any time prior to a Qualifying IPO of the Borrower, the Borrower ceasing
to be a directly or indirectly Wholly Owned Subsidiary of Holdings.

For the purpose of this definition, with respect to any sale, lease, transfer
conveyance or other disposition of properties or of assets in connection with
any acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

“Charges” has the meaning specified in Section 10.09.

“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means all assets of Holdings or the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

“Collateral Agent” means Credit Suisse AG, as Collateral Agent under the
Security Documents and shall include any successor to the Collateral Agent
appointed pursuant to the terms of the Security Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder (and to acquire participations in Letters of Credit as
provided for herein) as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.

“Communications” has the meaning specified in Section 10.01.

 

10



--------------------------------------------------------------------------------

“Company” means Warner Music Group Corp., a Delaware corporation and any
successor in interest thereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other
non-cash charges (excluding any non-cash item that represents an accrual or
reserve for a cash expenditure for a future period) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, the Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period:

(x) increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in calculating Consolidated Net Income for such
period:

(1) provision for taxes based on income, profits or capital, plus franchise or
similar taxes of such Person;

(2) Consolidated Interest Expense of such Person, plus amounts excluded from the
calculation of Consolidated Interest Expense as set forth in subclause (y) of
clause (a) in the definition thereof;

(3) Consolidated Depreciation and Amortization Expense of such Person for such
period;

(4) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees);

(5) without duplication, any other non-cash charges (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) (provided that, in the case of any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA);

 

11



--------------------------------------------------------------------------------

(6) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary;

(7) any net loss resulting from Swap Contracts;

(8) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor and its Affiliates pursuant to the Sponsor
Management Agreement (or any accruals relating to such fees and related
expenses), and any Restricted Payment made to any direct or indirect parent
company of such Person intended to enable any such parent company to pay or
cause to be paid such amount, during such period;

(9) Securitization Fees;

(10) without duplication, pension curtailment expenses, transaction costs and
executive contract expenses incurred by affiliated entities of the Borrower
(other than the Borrower and its Subsidiaries) on behalf of the Borrower or any
of its Subsidiaries and reflected in the combined financial statements of the
Borrower as capital contributions;

(11) business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement);

(12) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are excluded from
the Available CNI Amount; and

(13) with respect to any Event of Default under the covenant set forth in
Section 7.11, the Net Cash Proceeds of any Permitted Equity Issuance to one or
more holders of Equity Interests of any Parent solely to the extent that such
Net Cash Proceeds (A) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds to the Borrower) no later than
fifteen (15) Business Days after the delivery of a Notice of Intent to Cure,
(B) are Not Otherwise Applied and (C) do not exceed the aggregate amount
necessary to cure such Event

 

12



--------------------------------------------------------------------------------

of Default under Section 7.11 for any applicable period; provided that in each
period of four fiscal quarters, there shall be at least two (2) fiscal quarters
in which no such cure is made; it being understood that this clause (13) may not
be relied on for purposes of calculating any financial ratios other than as
applicable to Section 7.11,

(y) increased by the amount of net cost savings and synergies projected by the
Borrower in good faith to result from actions taken or expected to be taken no
later than twelve (12) months after the end of such period (calculated on a pro
forma basis as though such cost savings and synergies had been realized on the
first day of the period for which Consolidated EBITDA is being determined), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings and synergies are reasonably identifiable
and factually supportable, (B) for any period that includes one or more of the
first three fiscal quarters of such Person ended after the Reference Date (the
latest such period, the “Initial Period”), the aggregate amount of such cost
savings and synergies added pursuant to this clause (y) shall not exceed $65
million plus any applicable Historical Adjustments (as defined in the Senior
Unsecured Notes Indenture), and (C) for any other period ended after the end of
the Initial Period, the aggregate amount of such cost savings and synergies
added pursuant to this clause (y) shall not exceed the greater of (1) $40
million and (2) 10% of Consolidated EBITDA for such period (calculated prior to
giving effect to any adjustment pursuant to this clause (y)); and

(z) decreased (without duplication) by the following, in each case to the extent
included in calculating Consolidated Net Income for such period:

(1) non-cash gains increasing Consolidated Net Income of such Person for such
period (excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges or asset valuation adjustments
made in any prior period), and

(2) any net gain resulting from Swap Contracts.

provided that, notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.11, to the extent the receipt of any Net Cash
Proceeds of any Permitted Equity Issuance to one or more holders of Equity
Interests of any Parent are an effective addition to Consolidated EBITDA as
contemplated by, and in accordance with, the provisions of clause (x)(13) above
and, as a result thereof, the Borrower shall be deemed to be in compliance with
Section 7.11 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach, default or Event of Default hereunder that had occurred shall
be deemed cured for the purposes of this Agreement, such cure shall be deemed to
be effective as of the last day of such applicable period.

 

13



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Restricted Subsidiaries, the aggregate principal amount of Indebtedness
outstanding on such date, determined on a consolidated basis, without
duplication and in accordance with GAAP, of the following types:

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than accrued
expenses and trade debt incurred in the ordinary course of business) which would
appear as liabilities on a balance sheet of such Person and to the extent
constituting contingent obligations,

(d) all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,

(e) the implied principal component of all obligations of such Person under
Capital Lease Obligations,

(f) all drafts drawn (to the extent unreimbursed) under standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person (provided that any such unreimbursed amount shall not be counted as
Consolidated Funded Indebtedness until one (1) Business Day after such amount is
drawn), and

(g) the Consolidated Funded Indebtedness of any partnership or unincorporated
Joint Venture in which such Person is a general partner or a joint venturer to
the extent such Consolidated Funded Indebtedness is recourse to such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include
(v) obligations under any Securitization Financing, (w) obligations under Swap
Contracts, (x) any earn-out obligation until such obligation becomes a liability
on the balance sheet of the applicable Person in accordance with GAAP, (y) any
prepaid or deferred compensation arrangements or (z) any non compete or
consulting obligations incurred in connection with Permitted Acquisitions and
(ii) the amount of Consolidated Funded Indebtedness for which recourse is
limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to such specified amount or no greater than the fair
market value of such identified asset, as the case may be.

 

14



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of: (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
for such period (including (x) amortization of original issue discount, non-cash
interest payments (other than imputed interest as a result of purchase
accounting and any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Swap Contracts or other derivative instruments
pursuant to GAAP), the interest component of Capital Lease Obligations, and net
payments (if any) pursuant to interest rate Swap Contracts, but excluding
(y) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, expensing of any bridge, commitment or other financing fees,
penalties and interest relating to taxes and any “special interest” or
“additional interest” with respect to other securities, and any accretion of
accrued interest on discounted liabilities) and (b) consolidated capitalized
interest of such Person and its Restricted Subsidiaries for such period, whether
paid or accrued, less (c) interest income of such Person for such period;
provided, however, that Securitization Fees shall not be deemed to constitute
Consolidated Interest Expense.

“Consolidated Net Income” means, for any period with respect to any Person and
its Restricted Subsidiaries, the aggregate of the Net Income of such Person and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that

(1) any net after-tax extraordinary, unusual or nonrecurring gains, losses or
charges (including, without limitation, severance, relocation, transition and
other restructuring costs, and any fees, expenses or charges associated with the
Transactions or the 2011 Transactions and any acquisition, merger or
consolidation after the Closing Date) shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(4) any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business (as determined in good faith by the
Board of Directors of such Person) shall be excluded;

(5) the Net Income for such period of any Person that is not the referent Person
or a Subsidiary thereof, or that is an Unrestricted Subsidiary of the referent
Person, or that is accounted for by the equity method of accounting, shall be
excluded; provided that, to the extent not already included, Consolidated Net
Income of the referent Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

 

15



--------------------------------------------------------------------------------

(6) solely for the purpose of determining the Available CNI Amount, the Net
Income for such period of any Restricted Subsidiary (other than a Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not
permitted at the date of determination without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) to such Person or a Restricted Subsidiary
thereof in respect of such period, to the extent not already included therein;

(7) solely for purposes of determining the Available CNI Amount, the amount
equal to any reduction in current taxes recognized during the applicable period
by the Borrower and its Restricted Subsidiaries as a direct result of deductions
arising from (A) the amortization allowed under Section 167 or 197 of the Code
for the goodwill and other intangibles arising from the Transactions or the 2011
Transactions and (B) employee termination and related restructuring reserves
established pursuant to purchase accounting for the two-year period commencing
with the Closing Date, in each case, will be included in the calculation of
“Consolidated Net Income” so long as such addition will not result in
double-counting;

(8) any non-cash impairment charges resulting from the application of ASC 350
and ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142
and 144, respectively) and the amortization of intangibles arising from the
application of ASC 805 (formerly Financial Accounting Standards Board Statement
No. 141), shall be excluded;

(9) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs shall be
excluded;

(10) any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness, Swap Contracts or other derivative instruments shall be
excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, incurrence or repayment of Indebtedness, issuance of
Equity Interests,

 

16



--------------------------------------------------------------------------------

refinancing transaction or amendment or modification of any debt instrument and
including, in each case, any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, shall be excluded;

(12) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions or the 2011 Transactions (or within twelve months after the closing
of any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded;

(13) to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of the insurable
event (with a deduction for any amount so added back to the extent not so
reimbursed within such 365-day period), expenses with respect to liability or
casualty events or business interruption shall be excluded;

(14) any non-cash gain or loss resulting from mark-to-market accounting relating
to Swap Contracts or other derivative instruments shall be excluded; and

(15) any unrealized currency translation gains or losses including those related
to currency remeasurements of Indebtedness (including any loss or gain resulting
from Swap Contracts for currency exchange risk) shall be excluded.

Notwithstanding the foregoing, for the purpose of the Available CNI Amount only,
there shall be excluded from Consolidated Net Income any income from any sale or
other disposition of Restricted Investments made by the Borrower and the
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments by the Borrower and the Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by the Borrower and
any Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary
or any distribution or dividend from an Unrestricted Subsidiary, in each case
only to the extent such amounts increase the Available CNI Amount.

“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents, organization expense and other similar intangibles properly classified
as intangibles in accordance with GAAP, in each case reflected on the
consolidated balance sheet of such Person as of the end of the most recently
ended fiscal quarter of such Person for which such a balance

 

17



--------------------------------------------------------------------------------

sheet is available (or, if earlier, was required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b)) (and, in the case of any determination
relating to any incurrence of Indebtedness or any Investment, on a pro forma
basis including any property or assets being acquired in connection therewith).
Unless the context otherwise requires, “Consolidated Tangible Assets” shall mean
the Consolidated Tangible Assets of the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Agreement” means (a) this Agreement, (b) the Senior Term Loan Facility
and (c) if so designated by the Borrower, and so long as Indebtedness incurred
thereunder does not constitute Subordinated Indebtedness, one or more debt
facilities, commercial paper facilities or series of notes documented in one or
more agreements or indentures, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, as each may be amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced (in whole or in part) from time to time in one
or more agreements or indentures (in each case with the same or new lenders or
institutional investors or otherwise, and except for any such agreement or
indenture that expressly provides that it is not a Credit Agreement), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Credit Exposure” means, with respect to any Lender at any time, the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
Loans of such Lender, plus the Dollar Equivalent of the aggregate amount at such
time of such Lender’s L/C Exposure.

 

18



--------------------------------------------------------------------------------

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means any Lender that has (a) defaulted in its obligation to
make a Loan or to fund its participation in a Letter of Credit required to be
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation, or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.

“Designated Acquisition” means any purchase or other acquisition of, or
Investment in, any Person, Equity Interests, property, assets or business
(whether domestic or foreign) divested in connection with either the acquisition
of the EMI recorded music business by Universal Music Group or the acquisition
of the EMI music publishing business by an investor group led by Sony
Corporation of America, provided that upon giving effect to such purchase,
acquisition or Investment, (a) any such acquired Person that thereby becomes a
Subsidiary of the Borrower is a Restricted Subsidiary, or such acquired Equity
Interests, property, assets or business are owned or held by a Restricted
Subsidiary, or (b) to the extent such acquired Person becomes an Unrestricted
Subsidiary, or such acquired Equity Interests, property, assets or business are
owned or held by an Unrestricted Subsidiary, such purchase, acquisition or
Investment shall be permitted by Section 7.02 (other than clause (i) thereof).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition made pursuant to Section 7.05(i) that is so
designated as “Designated Non-Cash Consideration” pursuant to a certificate of a
Responsible Officer of the Borrower setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale, redemption or repurchase of, or collection or payment on, such
Designated Non-Cash Consideration.

 

19



--------------------------------------------------------------------------------

“Designated Preferred Stock” means Preferred Stock of the Borrower or any Parent
(other than Disqualified Equity Interests), that is issued for cash (other than
to the Borrower or any of its Subsidiaries or an employee stock ownership plan
or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to a certificate of a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation of the Available CNI Amount.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest of such Person, by its terms (or by the terms of any security into
which it is convertible or for which it is putable or exchangeable), or upon the
happening of any event matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case, prior to the date that is ninety-one (91) days after the
Maturity Date; provided, however, that if such Equity Interest is issued to any
plan for the benefit of employees of the Borrower, any of its Subsidiaries or
any Parent or by any such plan to such employees, such Equity Interest shall not
constitute Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower, any of its Subsidiaries or any Parent in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Equity Interest held by any future, current or former employee, director,
officer, manager or consultant of the Borrower, any of its Subsidiaries or any
Parent, or their respective estates, spouses and former spouses, in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or any of its Subsidiaries,
any Parent or any employee investment vehicles.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

20



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender, and (d) any other Person (other than a natural
person) approved by the Administrative Agent, the Issuing Bank, and, unless an
Event of Default has occurred and is continuing under Section 8.01(a) or
Section 8.01(f), the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Holdings, the Borrower or any of their respective
Affiliates.

“Engagement Letter” means the Engagement Letter, dated as of October 16, 2012,
among Credit Suisse Securities (USA) LLC, Barclays Bank PLC, UBS Securities LLC,
Macquarie Capital (USA) Inc., Nomura Securities International, Inc. and the
Borrower, as amended, supplemented, waived or otherwise modified from time to
time.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (statutory, common or otherwise), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

 

21



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA); (d) the filing of
a notice to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA (other than, in each case, a standard
termination), or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the appointment of a trustee to
administer any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Consideration” means consideration consisting of (a) any Equity
Interests (other than Disqualified Equity Interests) of the Borrower issued to
the seller of the Equity Interests, property or assets acquired in such
Permitted Acquisition and (b) consideration in an amount equal to the sum of the
Net Cash Proceeds of (w) any Permitted Equity Issuance consummated subsequent to
the Closing Date and received by the Borrower by means of capital contribution
or otherwise, (x) any Disposition by the Borrower or any of its Restricted
Subsidiaries of the type described in Section 7.05(a), (h), (i) and (k), (y) any
Casualty Event that occurs subsequent to the Closing Date and (z) the incurrence
or issuance of any Permitted Subordinated Indebtedness permitted by
Section 7.03(a)(ii).

 

22



--------------------------------------------------------------------------------

“Excluded Contribution” means (x) net cash proceeds, marketable securities or
Qualified Proceeds, in each case received by the Borrower and its Restricted
Subsidiaries from (i) contributions to its common equity capital and (ii) the
sale (other than to a Subsidiary or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
Borrower or any Subsidiary) of Equity Interests (other than Disqualified Equity
Interests and Designated Preferred Stock), in each case designated as Excluded
Contributions pursuant to a certificate of a Responsible Officer of the Borrower
on the date such capital contributions are made or the date such Equity
Interests are sold, as the case may be, which are excluded from the calculation
of the Available CNI Amount and (y) any Excluded Contribution (as defined under
the Senior Unsecured Notes Indenture) made and not utilized prior to the Issue
Date under, and as defined in, the Senior Unsecured Notes Indenture.

“Excluded Subsidiary” has the meaning specified in Section 6.12(a)(i).

“Excluded Taxes” means (a) any Taxes measured by or imposed upon the net income
of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any such Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed: (i) by the jurisdiction under the laws
of which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any notes issued
pursuant 2.04(e) and (b) any Taxes imposed by FATCA. For the avoidance of doubt,
for the purposes of this definition of “Excluded Taxes,” the term “Lender”
includes any Issuing Bank.

“Existing Letters of Credit” means Letters of Credit issued prior to, and
outstanding on, the Closing Date and disclosed on Schedule 2.23.

“EUR”, “euro” and “€”, denote the single currency of the Participating Member
States.

“Facility” means the Commitments of the Lenders under this Agreement.

“Facility Fee” has the meaning assigned to such term in Section 2.05(a).

 

23



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any applicable legislation, regulations or other official guidance adopted by a
Governmental Authority pursuant to any intergovernmental agreement entered into
in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average rate of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” means the Facility Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period
consisting of such Person’s most recently ended four fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b)), the ratio of
Consolidated EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that such Person or any Restricted
Subsidiary thereof incurs, issues, assumes, enters into any guarantee of,
redeems, repays, retires or extinguishes any Indebtedness or issues or repays
Disqualified Equity Interests or Preferred Stock subsequent to the commencement
of the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to or concurrently with the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the date of such event, the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, or such issuance or repayment of Disqualified
Equity Interests or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

For purposes of making the computation referred to above with respect to any
specified Person, if any Specified Transaction has been made by such specified
Person or any of its Restricted Subsidiaries during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date, the Fixed Charge Coverage Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in any associated
fixed charge obligations and the change in

 

24



--------------------------------------------------------------------------------

Consolidated EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If, since the beginning of such period, any other
Person became a Restricted Subsidiary of such specified Person or was merged
with or into such specified Person or any of its Restricted Subsidiaries and,
since the beginning of such period, such other Person shall have made any
Specified Transaction that would have required adjustment pursuant to the
immediately preceding sentence if made by such specified Person or a Restricted
Subsidiary thereof since the beginning of such period, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such Specified Transaction had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition with respect to any specified Person, whenever
pro forma effect is to be given to any Specified Transaction (including the
Transactions and the 2011 Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of such
specified Person and may include, for the avoidance of doubt, cost savings and
synergies resulting from or related to any such Specified Transaction (including
the Transactions and the 2011 Transactions) which is being given pro forma
effect that have been or are expected to be realized and for which the actions
necessary to realize such cost savings and synergies are taken or expected to be
taken no later than 12 months after the date of any such Specified Transaction
(in each case as though such cost savings and synergies had been realized on the
first day of the applicable period). If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligations applicable to such Indebtedness). Interest on a Capital
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of such specified
Person to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility (including this
Agreement) computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as such specified
Person may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense (excluding all non-cash
interest expense and amortization/accretion of original issue discount in
connection with the Specified Financings (including any original issue discount
created by fair value adjustments to existing Indebtedness as a result of
purchase accounting)) of such Person for such period, (b) all cash dividends
paid during such period (excluding items eliminated in consolidation) on any
series of Preferred Stock of such Person and (c) all cash dividends paid during
such period (excluding items eliminated in consolidation) on any series of
Disqualified Equity Interests.

 

25



--------------------------------------------------------------------------------

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable governmental authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority to terminate any such Foreign Pension Plan, or
alleging the insolvency of any such Foreign Pension Plan, (d) the incurrence by
the Borrower or any Restricted Subsidiary of any liability under applicable law
on account of the complete or partial termination of such Foreign Pension Plan
or the complete or partial withdrawal of any participating employer therein or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of any
liability by the Borrower or any Restricted Subsidiary, or the imposition on the
Borrower or any Restricted Subsidiary of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case, with
respect to clauses (a) through (e), as could reasonably be expected to result in
material liability to the Borrower or any Restricted Subsidiary.

“Foreign Pension Plan” shall mean any employee benefit plan described in
Section 4(b)(4) of ERISA sponsored or maintained by a Foreign Subsidiary that
under applicable law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

“Foreign Subsidiary” means (i) any Subsidiary of the Borrower not organized
under the laws of the United States, any state thereof or the District of
Columbia; (ii) any Subsidiary of the Borrower organized under the laws of the
United States, any state thereof or the District of Columbia if all or
substantially all of the assets of such Subsidiary consist of equity or debt of
one or more Subsidiaries described in clause (i) or this clause (ii); or
(iii) any Subsidiary of a Subsidiary described in clause (i) or (ii).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements

 

26



--------------------------------------------------------------------------------

of the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
and subject to the following sentence. If at any time the SEC permits or
requires U.S.-domiciled companies subject to the reporting requirements of the
Exchange Act to use IFRS in lieu of GAAP for financial reporting purposes, the
Borrower may elect, by written notice to the Administrative Agent, to use IFRS
in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean (a) for all periods beginning on and after the
date specified in such notice, IFRS as in effect on the date specified in such
notice (for purposes of the Fixed GAAP Terms (as defined in the Senior Term Loan
Agreement)) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall, subject to Section 1.03, be computed in conformity with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.04(i).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (d) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(e) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing

 

27



--------------------------------------------------------------------------------

Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule I and each other Restricted Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit D, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender, a Term Lender, an Affiliate of a
Lender or an Affiliate of a Term Lender, or a Person that was at the time of
entering into a Swap Contract, a Lender, a Term Lender, an Affiliate of a Lender
or an Affiliate of a Term Lender, or that was a party to a Swap Contract as of
the Closing Date, in each case in its capacity as a party to a Swap Contract.

“Hedging Obligations” means, as to any Person, the obligations of such Person
pursuant to any Swap Contract.

“Holdco Senior Unsecured Notes” means Holdings’ 13.75% Senior Notes due 2019
issued pursuant to the Holdco Senior Unsecured Notes Indenture, and any
substantially similar senior notes exchanged therefor that have been registered
under the Securities Act, and as the same or such substantially similar notes
may be amended, supplemented, waived or otherwise modified from time to time,
and any Permitted Refinancing of any of the foregoing.

“Holdco Senior Unsecured Notes Indenture” means the Indenture dated as of
July 20, 2011 between Wells Fargo Bank, National Association, as trustee, and
Holdings, as issuer, together with all instruments and other agreements in
connection therewith, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

28



--------------------------------------------------------------------------------

“Holdings” means WMG Holdings Corp., a Delaware corporation and any successor in
interest thereto.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary that
(i) (x) contributed 5% or less of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available, (y) had consolidated assets representing 5% or less of Consolidated
Tangible Assets as of the end of the most recently ended financial period for
which consolidated financial statements of the Borrower are available and (z) is
designated by the Borrower as an Immaterial Subsidiary for the purposes of this
definition; and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i), (x) contributed 10% or less of
Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which consolidated
financial statements of the Borrower are available, and (y) had consolidated
assets representing 10% or less of Consolidated Tangible Assets as of the end of
the most recently ended financial period for which consolidated financial
statements of the Borrower are available. Any Subsidiary so designated as an
Immaterial Subsidiary that fails to meet the foregoing requirements as of the
last day of the period of the most recent four consecutive fiscal quarters for
which consolidated financial statements of the Borrower are available shall
continue to be deemed an “Immaterial Subsidiary” hereunder until the date that
is 60 days following the date on which such annual or quarterly financial
statements were required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b) with respect to such period.

“Indebtedness” means (a) any indebtedness (including principal and premium) of
such Person, whether or not contingent,

(i) in respect of borrowed money,

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or, without double counting, reimbursement agreements in respect
thereof),

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capital Lease Obligations) due more than twelve months after
such property is acquired, except (A) any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case, accrued in the
ordinary course of business, and (B) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, and if not paid, after becoming due and payable; or

 

29



--------------------------------------------------------------------------------

(iv) representing the net obligations under any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP,

(b) Disqualified Equity Interests of such Person,

(c) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(d) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided that the amount of Indebtedness of such Person
shall be the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by such Person) and (B) the amount of
such Indebtedness of such other Persons;

provided, however, that Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money shall be deemed not to
constitute Indebtedness.

“Indemnitee” has the meaning specified in Section 10.05(b)

“Information” has the meaning specified in Section 10.16.

“Initial Issuing Bank” means Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as the issuer of Letters of Credit
hereunder.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Security Agreement,
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the Security Agreement.

“Intercreditor Agreement Supplement” has the meaning specified in Article IX.

 

30



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Security Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Security Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

31



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.19.

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning specified in Section 10.07.

“Issuing Bank” means each Initial Issuing Bank and any other Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or (k). The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.05(c).

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC, Barclays Bank
PLC, UBS Securities LLC, Macquarie Capital (USA) Inc. and Nomura Securities
International, Inc., each in its capacity as a Joint Lead Arranger under this
Agreement.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, (b) any other Person
designated by the Borrower in writing to the Administrative Agent as a “Joint
Venture” for purposes of this Credit Agreement and at least 50% but less than
100% of whose Equity Interests are directly owned by the Borrower or any of its
Subsidiaries, and (c) any Person in whom the Borrower or any of its Subsidiaries
beneficially owns any Equity Interest that is not a Subsidiary.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into with the representative of Indebtedness secured by a Lien having
Junior Lien Priority substantially in the form attached as Annex B to the
Security Agreement.

“Junior Lien Priority” means, with respect to specified Indebtedness, secured by
a Lien on specified Collateral ranking junior to the Lien on such Collateral
securing the Revolving Facility Obligations or any Guaranty, as applicable,
either pursuant to the Junior Lien Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders with
respect to such Collateral than the terms of the Junior Lien Intercreditor
Agreement, as determined in good faith by the Borrower.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

32



--------------------------------------------------------------------------------

“L/C Commitment” means the commitment of the Issuing Bank to issue Letters of
Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The L/C Exposure of any Lender at any time shall equal
its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.05(c).

“L/C Fronting Sublimit” means, (i) for any Initial Issuing Bank, the amount of
such Issuing Bank’s commitment to issue and to honor payment obligations under
Letters of Credit as set forth on Schedule 2.01 and (ii) for any other Issuing
Bank, the amount agreed between such Issuing Bank and the Borrower.

“Lender” has the meaning specified in the introductory statement to this
Agreement and, as the context requires, includes the Issuing Bank.

“Letter of Credit” means the Existing Letters of Credit and any standby letter
of credit issued pursuant to Section 2.23.

“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of the most recent fiscal quarter of the Borrower for the
four (4) fiscal quarter period ending on such date for which financial
statements were required to have been delivered in accordance with
Section 6.01(a) or (b), the ratio of (i) Adjusted Consolidated Funded
Indebtedness of the Borrower Parties on the last day of such period, minus the
amount of cash and Cash Equivalents held by the Borrower Parties as of the date
of determination not exceeding $150,000,000 to (ii) Consolidated EBITDA of the
Borrower Parties for such period.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in the currency in
which the applicable Eurodollar Borrowing is denominated (as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the

 

33



--------------------------------------------------------------------------------

interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in the currency in which the applicable
Eurodollar Borrowing is denominated are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two Business Days prior to the beginning of such Interest Period.

“Lien” means any mortgage, pledge, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capital Lease Obligation
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition which the Borrower or one
or more of its Subsidiaries has contractually committed to consummate, the terms
of which do not condition the Borrower’s or its Subsidiary’s, as applicable,
obligation to close such acquisition on the availability of third-party
financing.

“Loan Documents” means this Agreement, the Guaranty, the Letters of Credit, the
Security Agreement, the Junior Lien Intercreditor Agreement (on and after
execution thereof), each Other Intercreditor Agreement (on and after the
execution thereof), the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other Security Documents, each as amended,
supplemented, waived or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to Section 2.02.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party or
(c) a material adverse effect on the rights and remedies of the Lenders under
the Loan Documents taken as a whole.

“Material Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually (or, solely for purposes of Section 8.01, in the
aggregate (as if such Restricted Subsidiaries constituted a single Subsidiary)),
a “significant subsidiary” in accordance with Rule 1-02 under Regulation S-X.

 

34



--------------------------------------------------------------------------------

“Maturity Date” means the date that is the fifth anniversary of the Closing
Date.

“Maximum Management Fee Amount” means the greater of (x) $6,000,000 plus, in the
event that the Borrower acquires (including by consolidation or merger),
directly or indirectly, any business, entity or operations following the Closing
Date, an amount equal to 1.5% of the positive Consolidated EBITDA of such
acquired business, entity or operations (as determined by the Sponsor in its
sole discretion) for the most recent four fiscal quarters prior to such
acquisition for which internal financial statements are available (or, if
earlier, were required to be delivered pursuant to Section 6.01(a) or (b)) as at
the date of such acquisition and (y) 1.5% of Consolidated EBITDA of the Borrower
for the most recently completed fiscal year.

“Maximum Rate” has the meaning specified in Section 10.09.

“Measurement Period” means the most recently ended four full fiscal quarters for
which financial statements were required to have been delivered in accordance
with Section 6.01(a) or (b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Lenders on the Closing Date together with each other mortgage to
secure any of the Obligations executed and delivered after the Closing Date.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Music Publishing Business” means the subsidiaries and assets constituting the
music publishing segment, as defined in the financial statements of the
Borrower. At any point in time in which music publishing is not a reported
segment of the Borrower, “Music Publishing Business” shall refer to the business
that was previously included in this segment.

“Music Publishing Sale” means the sale of all or substantially all of the Music
Publishing Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Recorded Music Business not to exceed 10% of the
total assets constituting the Recorded Music Business.

 

35



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, (a) with respect to the issuance of any Equity
Interest by the Borrower, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance over (ii) all taxes and
fees (including investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary or reasonable
expenses) incurred by the Borrower in connection with such issuance and (b) with
respect to the incurrence or issuance of any Indebtedness by the Borrower and
its Subsidiaries, the excess, if any, of (i) the sum of the cash received in
connection with such incurrence or issuance over (ii) the investment banking
fees, underwriting discounts, commissions, costs, taxes paid or reasonably
estimated to be payable and other out-of-pocket expenses and other customary or
reasonable expenses, incurred by the Borrower or such Subsidiary in connection
with such incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or accretion of any Preferred Stock.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes.

“Non-Recourse Acquisition Financing Indebtedness” means any Indebtedness
incurred by the Borrower or any Restricted Subsidiary to finance the
acquisition, exploitation or development of assets (including directly or
through the acquisition of entities holding such assets) not owned by the
Borrower or any of its Restricted Subsidiaries prior to such acquisition,
exploitation or development, which assets are used for the creation or
development of Product for the benefit of the Borrower, and in respect of which
the Person to whom such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Restricted Subsidiaries for the repayment of or payment
of such Indebtedness other than recourse to the acquired assets or assets that
are the subject of such exploitation or development for the purpose of enforcing
any Lien given by the Borrower or such Restricted Subsidiary over such assets,
including the receivables, inventory, intangibles and other rights associated
with such assets and the proceeds thereof.

“Non-Recourse Product Financing Indebtedness” means any Indebtedness incurred by
the Borrower or any Restricted Subsidiary solely for the purpose of financing
(whether directly or through a partially-owned Joint Venture) the production,
acquisition, exploitation, creation or development of items of Product produced,
acquired, exploited, created or developed after the Closing Date (including any
Indebtedness assumed in connection with the production, acquisition, creation or
development of any such items of Product or secured by a Lien on any such items
of Product prior to the production, acquisition, creation or development
thereof) where the recourse of the creditor in respect of that Indebtedness is
limited to Product revenues generated by such items of Product or any rights
pertaining thereto and where the Indebtedness is unsecured save for Liens over
such items of Product or revenues and such rights, and any extension, renewal,
replacement or refinancing of such Indebtedness. “Non-Recourse Product Financing
Indebtedness” excludes, for the avoidance of doubt, any Indebtedness raised or
secured against Product where the proceeds are used for any other purposes.

 

36



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of Consolidated EBITDA pursuant to clause (b)(13) of the
definition thereof and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount. The
Borrower shall promptly notify the Administrative Agent of any application of
such amount as contemplated by clause (b) above.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) Revolving Facility Obligations, (y) obligations of
any Loan Party arising under any Secured Hedge Agreement (including any
guarantee thereof) and (z) Cash Management Obligations (including any guarantee
thereof). Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement (if any); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intercreditor Agreement” means an intercreditor agreement (other than the
Security Agreement and any Junior Lien Intercreditor Agreement) in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Parent” means any of Holdings, the Company (and any successor in interest
thereto), Airplanes Music LLC (and any successor in interest thereto), any Other
Parent, and any other Person that is a Subsidiary of Holdings, the Company (and
any successor in interest thereto), Airplanes Music LLC (and any successor in
interest thereto) or any

 

37



--------------------------------------------------------------------------------

Other Parent and of which the Borrower is a Subsidiary. As used herein, “Other
Parent” means a Person of which the Borrower becomes a Subsidiary after the
Closing Date, provided that (x) immediately after the Borrower first becomes a
Subsidiary of such Person, more than 50% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50% of the Voting Stock
of a Parent immediately prior to the Borrower first becoming such Subsidiary and
(y) such Person shall be deemed not to be an Other Parent for the purpose of
determining whether a Change of Control shall have occurred by reason of the
Borrower first becoming a Subsidiary of such Person.

“Pari Passu Indebtedness” means Indebtedness secured by Liens with Pari Passu
Lien Priority.

“Pari Passu Lien Priority” means, with respect to specified Indebtedness,
secured by a Lien on specified Collateral ranking equal with the Lien on such
Collateral securing the Revolving Facility Obligations or any Guaranty, as
applicable, either pursuant to the Security Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders in
relation to the holders of such specified Indebtedness with respect to such
Collateral than the terms of the Security Agreement, as determined in good faith
by the Borrower.

“Participant Register” has the meaning specified in Section 10.04(f).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Business” means the media and entertainment business and any
services, activities or businesses incidental or directly related or similar
thereto, any line of business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.

 

38



--------------------------------------------------------------------------------

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Equity Issuance” means any Equity Issuance (other than of
Disqualified Equity Interests) of the Borrower, to the extent permitted
hereunder, or any Equity Issuance of any Parent.

“Permitted Holders” means any of the following: (i) the Access Investors,
(ii) Edgar Bronfman Jr., (iii) any officer, director, employee or other member
of the management of any Parent, the Borrower or any of their respective
Subsidiaries, (iv) immediate family members (including spouses and direct
descendants) of a Person described in clause (ii) or (iii), (v) any trusts
created for the benefit of a Person or Persons described in clause (ii),
(iii) or (iv) or any trust for the benefit of any such trust, (vi) in the event
of the incompetence or death of any Person described in clause (ii), (iii) or
(iv), such Person’s estate, executor, administrator, committee or other personal
representative or beneficiaries, in each case who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, Equity
Interests of the Borrower or any direct or indirect parent company of the
Borrower, or (vii) any Person acting in the capacity of an underwriter in
connection with a public or private offering of Equity Interests of any of the
Borrower, Holdings or any of their respective direct or indirect parent
companies.

“Permitted Investment” has the meaning specified in Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof (less any original issue discount, if applicable)
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced, exchanged or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and discounts, commissions and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.03, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and, if applicable, has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed replaced, exchanged or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, (d) the terms and conditions (including, if
applicable, as to collateral but

 

39



--------------------------------------------------------------------------------

excluding interest rate, fees, original issue discount and redemption premium),
taken as a whole, of any such modified, refinanced, refunded, renewed, replaced,
exchanged or extended Indebtedness are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions, taken as a whole, of the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended and (e) such modification, refinancing, refunding, renewal,
replacement, exchange or extension is incurred by the Person who is the obligor
or a guarantor (or any successor thereto) of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations, (b) will not mature prior to the date that is ninety-one
(91) days after the Maturity Date, (c) has no scheduled amortization or payments
of principal prior to the date which is ninety-one (91) days after the Maturity
Date, and (d) has covenant, default and remedy provisions not materially more
restrictive, or mandatory prepayment, repurchase or redemption provisions not
materially more onerous or expansive in scope, taken as a whole, than those set
forth in the Senior Unsecured Notes.

“Permitted Subordinated Indebtedness Documentation” means any documentation
governing any Permitted Subordinated Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.01.

“Pledged Debt” has the meaning assigned to such term in the Security Agreement.

“Preferred Stock” means, as applied to the Equity Interests of any corporation,
Equity Interests of any class or classes (however designated) that by their
terms are preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Equity Stock of any other class of such corporation.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective as of
the opening of business on the date such change is announced as being effective.
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually available.

 

40



--------------------------------------------------------------------------------

“Pro Rata Percentage” of any Lender at any time means the percentage of the
Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.

“Product” means any music (including musical and audio visual recordings,
musical performance, songs and compositions and also includes mail order music
and activities relating or incidental to music such as touring, merchandising
and artist management), music copyright, motion picture, television programming,
film, videotape, digital file, video clubs, DVD manufactured or distributed or
any other product produced for theatrical, non-theatrical or television release
or for release in any other medium in each case whether recorded on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device, whether now known or hereafter developed, with respect to
which the Borrower or any Restricted Subsidiary (a) is an initial copyright
owner or (b) acquires (or will acquire upon delivery) an equity interest,
license, sublicense or administration or distribution right.

“Public Lender” has the meaning specified in Section 10.01.

“Purchase Money Note” means a promissory note of a Securitization Subsidiary
evidencing a line of credit, which may be irrevocable, from Holdings or any
Subsidiary of Holdings to a Securitization Subsidiary in connection with a
Qualified Securitization Financing, which note is intended to finance that
portion of the purchase price that is not paid in cash or a contribution of
equity and which (a) shall be repaid from cash available to the Securitization
Subsidiary, other than (i) amounts required to be established as reserves,
(ii) amounts paid to investors in respect of interest, (iii) principal and other
amounts owing to such investors and (iv) amounts paid in connection with the
purchase of newly generated receivables and (b) may be subordinated to the
payments described in clause (a).

“Qualified Proceeds” means assets that are used or useful in, or Equity
Interests of any Person engaged in, a Permitted Business; provided that the fair
market value of any such assets or Equity Interests shall be determined by the
Board of Directors of the Borrower in good faith.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (i) the Board of
Directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (ii) all sales of
Securitization Assets and related assets to the Securitization Subsidiary are
made at fair market value (as determined in good faith by the Borrower) and
(iii) the financing terms, covenants, termination events and other provisions
thereof

 

41



--------------------------------------------------------------------------------

shall be market terms (as determined in good faith by the Borrower) and may
include Standard Securitization Undertakings. The grant of a security interest
in any Securitization Assets of the Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
hereunder and under any other Credit Agreement or any permitted additional
Indebtedness with Pari Passu Lien Priority and any Refinancing Indebtedness with
respect thereto shall not be deemed a Qualified Securitization Financing.

“Qualifying Bank” has the meaning specified in clause (f) of the definition of
“Cash Equivalents”.

“Qualifying IPO” means the issuance by the Borrower or any Parent of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
United States Securities Act of 1933 (whether alone or in connection with a
secondary public offering).

“Receivable” means a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

“Recorded Music Business” means the subsidiaries and assets constituting the
recorded music segment, as defined in the financial statements of the Borrower.
At any point in time in which recorded music is not a reported segment of the
Borrower, “Recorded Music Business” shall refer to the business that was
previously included in this segment.

“Recorded Music Sale” means the sale of all or substantially all of the Recorded
Music Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Music Publishing Business not to exceed 10% of the
total assets constituting the Music Publishing Business.

“Reference Date” means July 20, 2011.

“Register” has the meaning specified in Section 10.04(d).

“Related Debt” means the 2012 Senior Secured Notes, the Indebtedness under the
Senior Term Loan Facility, any Indebtedness in respect of any Credit Agreement
or the Senior Unsecured Notes or any Permitted Refinancing of any of the
foregoing in a principal amount greater than the Threshold Amount.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

42



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

“Required Lenders” means, at any time, Lenders having Loans, L/C Exposure and
unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided that the
Loans, L/C Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date, any vice president, secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retired Capital Stock” means the redemption, repurchase, retirement or other
acquisition of any Equity Interests of the Borrower or any Parent.

 

43



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to a Eurodollar Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing
thereof and (ii) each date of a continuation thereof pursuant to Section 2.10
and (b) with respect to Letters of Credit denominated in an Alternative
Currency, (i) each date of issuance thereof, (ii) each date of amendment (if
such amendment increases the amount thereof) and (iii) each date of any payment
by the respective Issuing Bank thereof.

“Revolving Credit Agreement Indebtedness” means Indebtedness in an aggregate
principal amount not exceeding $150.0 million outstanding under this Agreement,
including any guarantees, collateral documents and other instruments, agreements
and documents executed or delivered pursuant to or in connection herewith, as
the same may be refunded, refinanced, restructured, replaced, renewed, repaid or
extended from time to time (whether in whole or in part, whether with the
original agent and lenders or other agents and lenders or otherwise, and whether
provided under this Agreement, any other revolving credit agreement, or one or
more other credit or financing agreements with a revolving financing component
(to the extent of such component)), and in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, and including any
agreement changing maturity or increasing the Indebtedness incurred or available
to be borrowed (provided that any such increase shall not be deemed to increase
the $150.0 million maximum principal amount of Revolving Credit Agreement
Indebtedness provided for in this definition), or otherwise altering the terms
and conditions thereof or hereof.

“Revolving Facility Obligations” means obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, fees and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on and
reimbursement obligations in connection with the Loans and Letters of Credit,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment, upon the drawing thereof or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

44



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is outstanding as of the Closing Date or that is entered into by and
between any Loan Party and any Hedge Bank, and that is designated by the
Borrower in writing to the Administrative Agent as being a “secured revolving
loan hedge agreement” as of the Closing Date or, if later, as of the time of
entering into such Swap Contract.

“Secured Parties” means, collectively, the Collateral Agent, the Administrative
Agent, the Lenders, the Hedge Banks, the cash management banks with respect to
Cash Management Obligations and each sub-agent appointed by the Administrative
Agent from time to time pursuant to Article IX.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitization Assets” means any accounts receivable or catalog, royalty or
other revenue streams from sales of Product subject to a Qualified
Securitization Financing.

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets (whether now existing or arising in the future) of
Holdings or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Swap Contracts entered into by Holdings
or any such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

 

45



--------------------------------------------------------------------------------

“Securitization Subsidiary” means a Wholly Owned Subsidiary of Holdings (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any Subsidiary of Holdings makes an Investment
and to which Holdings or any Subsidiary of Holdings transfers Securitization
Assets and related assets) which engages in no activities other than in
connection with the financing of Securitization Assets of Holdings or its
Subsidiaries, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated as a
Securitization Subsidiary by the Borrower in a written notice delivered to the
Administrative Agent (as described below) and (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
Holdings, the Borrower or any other Subsidiary of Holdings (excluding guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of Holdings in any way
other than pursuant to Standard Securitization Undertakings or (iii) subjects
any property or asset of Holdings, the Borrower or any other Subsidiary of
Holdings, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which neither the Borrower nor any other Subsidiary of Holdings has any material
contract, agreement, arrangement or understanding other than on terms which the
Borrower reasonably believes to be no less favorable to Holdings, the Borrower
or such Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower and (c) to which neither Holdings, the
Borrower nor any other Subsidiary of Holdings has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operation results. Any such written designation by the
Borrower shall (x) be accompanied by a certified copy of the resolutions of the
board of directors of the Borrower setting forth the board’s approval of such
designation and (y) certify that such designation complies with the foregoing
conditions.

“Security Agreement” means the Security Agreement delivered to the Collateral
Agent as of the date hereof, substantially in the form of Exhibit E hereto, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

“Security Documents” means the Security Agreement, each Security Agreement
Supplement (as defined in the Security Agreement) and any mortgages, security
agreements, pledge agreements, Intellectual Property Security Agreements or
other instruments evidencing or creating Liens on the assets of Holdings and the
Loan Parties to secure the Obligations delivered to the Collateral Agent and the
Lenders pursuant to Section 6.12, as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, executed by the
Loan Parties and Holdings, together with each other security agreement
supplement executed and delivered pursuant to Section 6.12 and each other
applicable joinder agreement.

“Senior Credit Facilities” means the Senior Term Loan Facility and this
Facility.

 

46



--------------------------------------------------------------------------------

“Senior Secured Indebtedness” means, with respect to any Person, the aggregate
amount, without duplication, of Indebtedness for borrowed money of such Person
as of the end of the most recently ended fiscal quarter plus the amount of any
Indebtedness for borrowed money of such Person incurred subsequent to the end of
such fiscal quarter and minus the amount of any Indebtedness for borrowed money
of such Person redeemed, repaid, retired or extinguished subsequent to the end
of such fiscal quarter, as determined in accordance with GAAP, secured by Liens
other than Liens permitted by Section 7.01 (excluding Liens permitted by
Section 7.01(hh), provided that Revolving Credit Agreement Indebtedness so
secured shall be excluded from the calculation of Senior Secured Indebtedness).

In addition, to the extent that any Indebtedness is incurred pursuant to
Section 7.03(b)(xxiii)(B) or secured by any Lien pursuant to Section 7.01(hh)(B)
such Indebtedness may be refinanced from time to time with other Indebtedness
(including by Indebtedness refinancing any such refinancing Indebtedness) in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) not exceeding the principal amount of, and premium (if
any) and accrued interest on, the Indebtedness being refinanced plus any fees,
premiums, underwriting discounts, costs and expenses relating to such
refinancing, and such refinancing Indebtedness may be secured by any Lien,
without further compliance with the Senior Secured Indebtedness to EBITDA Ratio
thereunder.

“Senior Secured Indebtedness to EBITDA Ratio” means, with respect to the
Borrower, the ratio of (x) the Borrower’s Senior Secured Indebtedness, minus an
amount of cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of the date of determination not exceeding $150.0 million, to
(y) the Borrower’s Consolidated EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available (or, if
earlier, were required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b)) immediately preceding the date on which such event for which
such calculation is being made shall occur (the “Measurement Period”).

For purposes of making the computation referred to above, if any Specified
Transaction has been made by the Borrower or any of its Restricted Subsidiaries
during the Measurement Period or subsequent to the Measurement Period and on or
prior to the date of determination of the Senior Secured Indebtedness to EBITDA
Ratio, the Senior Secured Indebtedness to EBITDA Ratio shall be calculated on a
pro forma basis assuming that all such Specified Transactions (and the change in
EBITDA resulting therefrom) had occurred on the first day of the Measurement
Period. If, since the beginning of such Measurement Period, any Person became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries and, since the beginning of such Measurement Period,
such Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding

 

47



--------------------------------------------------------------------------------

sentence if made by the Borrower or a Restricted Subsidiary since the beginning
of such Measurement Period, then the Senior Secured Indebtedness to EBITDA Ratio
shall be calculated giving pro forma effect thereto for such period as if such
Specified Transaction had occurred at the beginning of such Measurement Period.

For purposes of this definition, whenever pro forma effect is to be given to any
Specified Transaction (including the Transactions and the 2011 Transactions),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, cost savings and synergies resulting from or related to any
such Specified Transaction (including the Transactions and the 2011
Transactions) which is being given pro forma effect that have been or are
expected to be realized and for which the actions necessary to realize such cost
savings and synergies are taken or expected to be taken no later than 12 months
after the date of any such Specified Transaction (in each case as though such
cost savings and synergies had been realized on the first day of the applicable
Measurement Period).

In the event that any calculation of the Senior Secured Indebtedness to EBITDA
Ratio shall be made as of the date of the initial borrowing of any applicable
Indebtedness after giving pro forma effect to the entire committed amount of
such Indebtedness (as contemplated by Section 7.03(b)(xxiii) and
Section 7.01(hh)), such committed amount may thereafter be borrowed and
reborrowed, in whole or in part, from time to time, and secured by Liens without
further compliance with such ratio, provided that such committed amount shall be
included as outstanding Indebtedness in any subsequent calculation of the Senior
Secured Indebtedness to EBITDA Ratio, to the extent the commitment therefor then
remains outstanding.

“Senior Term Loan Agreement” means that certain credit agreement, to be dated on
or about the Closing Date, by and among the Borrower, Credit Suisse AG, as the
administrative agent, and the lenders party thereto, as the same may be amended,
amended and restated, supplemented, waived or otherwise modified from time to
time.

“Senior Term Loan Facility” means the term loan facility made available under
the Senior Term Loan Agreement, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith.

“Senior Term Loan Facility Documents” means the “Loan Documents” as defined in
the Senior Term Loan Agreement, as the same may be amended, supplemented,
waived, otherwise modified, extended, renewed, refinanced or replaced from time
to time.

“Senior Unsecured Notes” means the Borrower’s 11.50% Senior Notes due 2018
issued pursuant to the Senior Unsecured Notes Indenture, and any substantially
similar senior notes exchanged therefor that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

 

48



--------------------------------------------------------------------------------

“Senior Unsecured Notes Indenture” means the Indenture dated as of July 20, 2011
among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature (all
capitalized terms used in this definition (other than “Borrower” and
“Subsidiary” which have the meanings set forth in this Agreement) shall have the
meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit F.

“Special Purpose Entity” means (x) any Special Purpose Subsidiary or (y) any
other Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets.

“Special Purpose Subsidiary” means any Subsidiary of the Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto
and/or (ii) owning or holding Equity Interests of any Special Purpose Subsidiary
and/or engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Acquisition” has the meaning specified in Section 7.02(i)(ii).

“Specified Acquisitions Aggregate Amount” has the meaning specified in
Section 7.02(i)(ii).

 

49



--------------------------------------------------------------------------------

“Specified Debt” means, collectively, the 2012 Senior Secured Notes, the
Indebtedness under the Senior Term Loan Facility, the Senior Unsecured Notes,
any Permitted Subordinated Indebtedness and any Permitted Refinancing of the
foregoing.

“Specified Financings” means the financings included in the Transactions and the
2011 Transactions.

“Specified Junior Debt” means, collectively, the Senior Unsecured Notes, any
Permitted Subordinated Indebtedness and any Permitted Refinancing of the
foregoing.

“Specified Transaction” means (a) any designation of operations or assets of the
Borrower or a Restricted Subsidiary as discontinued operations (as defined under
GAAP), (b) any Investment that results in a Person becoming a Restricted
Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement, (d) any purchase or
other acquisition of a business of any Person, of assets constituting a business
unit, line of business or division of any Person or (e) any Disposition or other
disposition (i) that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower or (ii) of a business, business unit, line of
business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation or otherwise.

“Sponsor” means Access Industries, Inc. and any successor in interest thereto.

“Sponsor Management Agreement” means the Management Agreement, dated July 20,
2011, by and among the Company, Holdings and the Sponsor and/or its Affiliates,
as the same may be amended, supplemented, waived or otherwise modified from time
to time, provided that the Sponsor Management Agreement as so amended,
supplemented, waived or otherwise modified (other than in the case of an
amendment to effect the Borrower becoming a party to or otherwise bound by the
Sponsor Management Agreement) is not materially less advantageous to the Lenders
in the good faith judgment of the Board of Directors of the Borrower than the
Sponsor Management Agreement as in effect on the Closing Date.

“Spot Rate” for a currency means the rate determined in good faith by the
Administrative Agent or the applicable Issuing Bank to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for such currency; provided further that the
applicable Issuing Bank may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

50



--------------------------------------------------------------------------------

“SPV” has the meaning specified in Section 10.04(i).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
which the Borrower has determined in good faith to be customary in a
Securitization Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” (a) with respect to the Borrower, indebtedness of
the Borrower that is by its terms subordinated in right of payment to the Loans
and (b) with respect to any Guarantor, any Indebtedness of such Guarantor that
is by its terms subordinated in right of payment to its Guaranty.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b) which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

51



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any such Master Agreement.

“Syndication Agents” means Barclays Bank PLC and UBS Securities LLC, as
Syndication Agents under the Loan Documents.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Term Lender” means a lender under any Senior Term Loan Facility.

“Threshold Amount” means $50,000,000.

“Total Commitment” means, at any time, the aggregate amount of the Commitments,
as in effect at such time. The initial Total Commitment is $150,000,000.

“Transactions” means, collectively, any or all of the following: (a) the entry
into the 2012 Senior Secured Notes Indenture and the offer and issuance of the
2012 Senior Secured Notes, (b) the entry into the Senior Term Loan Agreement and
the incurrence of

 

52



--------------------------------------------------------------------------------

Indebtedness thereunder, (c) the entry into this Agreement and the incurrence of
Indebtedness hereunder, (d) the repayment of certain existing Indebtedness of
the Borrower (including the redemption of the Borrower’s 9.50% Senior Secured
Notes due 2016, (e) the solicitation of certain consents and related amendments
with respect to the Senior Unsecured Notes and the Holdco Senior Unsecured
Notes, and (f) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Type”, when used in respect of any Loan or Borrowing, means the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” means the Adjusted
LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01, (ii) each Securitization Subsidiary and (iii) any Subsidiary of
the Borrower designated by the board of directors of the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.17 subsequent to the date hereof.

“United States Person” means any United States person within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.20(b)(ii)(B).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

53



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for (a) directors’ qualifying shares, (b) shares held
by nominees and (c) shares held by foreign nationals as required by applicable
Law) or other ownership interests representing 100% of the Equity Interests are,
at the time any determination is being made, owned, Controlled or held by such
Person or one or more wholly owned Subsidiaries of such Person or by such Person
and one or more wholly owned Subsidiaries of such Person.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Any reference herein to a Person shall be construed to include such Person’s
successors and assigns.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

54



--------------------------------------------------------------------------------

Section 1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP or the application thereof occurs, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend this Agreement to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders, not to be
unreasonably withheld, conditioned or delayed); provided that, until so amended,
(i)(A) any financial ratio or requirement (including the calculation of any
baskets and thresholds in Article VII) shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (B) in the case of relevant calculation, the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, requirement or other provision made before and after
giving effect to such change in GAAP or the application thereof or (ii) the
Borrower may elect to fix GAAP (for purposes of such ratio, requirement or other
provision) as of a date on or after the date hereof notified in writing to the
Administrative Agent from time to time.

(c) For purposes of determining any financial ratio or making any financial
calculation for any fiscal quarter (or portion thereof) ending prior to the
Reference Date, the components of such financial ratio or financial calculation
shall be determined on a pro forma basis to give effect to the 2011 Transactions
as if they had occurred at the beginning of such four quarter period; and each
Person that is a Restricted Subsidiary upon giving effect to the 2011
Transactions shall be deemed to be a Restricted Subsidiary for purposes of the
components of such financial ratio or financial calculation as of the beginning
of such four quarter period. In addition, for purposes of determining any
financial ratio or making any financial calculation for any fiscal quarter (or
portion thereof) ending prior to the Closing Date, the components of such
financial ratio or financial calculation shall be determined on a pro forma
basis to give effect to the Transactions as if they had occurred at the
beginning of such four quarter period.

Section 1.04. Rounding. Any financial ratios, including any required to be
satisfied in order for a specific action to be permitted under this Agreement,
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

55



--------------------------------------------------------------------------------

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.19 or as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

Section 1.08. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or in respect of Borrowings, Loans or Letters of Credit) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Administrative Agent at the close of business
on the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency; provided
that if any basket is exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates.

(b) The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine in good faith the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Borrowings, Loans and Letters
of Credit denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date with respect to such Borrowing, Loan or Letter of Credit
occurs.

 

56



--------------------------------------------------------------------------------

Section 1.09. Calculation of Baskets.

Unless otherwise specified herein, the baskets set forth in Article VII of this
Agreement shall be tested solely at the time of consummation of the relevant
transaction or action utilizing any of such baskets.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower in Dollars or in one or
more Alternative Currencies, at any time and from time to time on and after the
date hereof, and until the earlier of the Maturity Date and the termination of
the Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Credit Exposure exceeding such Lender’s Commitment. Within the limits
set forth in this Section 2.01 and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Loans.

Section 2.02. Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans in
Dollars or in one or more Alternative Currencies made by the Lenders ratably in
accordance with their Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be made in an
aggregate principal amount equal to (x) in the case of ABR Loans, $1,000,000 or
a whole multiple of $500,000 in excess thereof (or, equal to the remaining
available balance of the Commitments) and (y) (i) in the case of Eurodollar
Loans in Dollars, $1,000,000 or a whole multiple of $500,000 in excess thereof
(or equal to the remaining available balance of the Commitments), (ii) in the
case of Eurodollar Loans in Euro, €1,000,000 or a whole multiple of €500,000 in
excess thereof (or equal to the remaining available balance of the Commitments)
or (iii) in the case of Eurodollar Loans in Sterling, £1,000,000 or a whole
multiple of £500,000 in excess thereof (or equal to the remaining available
balance of Commitments).

(b) Subject to Section 2.02(f), 2.08 and 2.15 each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03 and any ABR Loan may only be denominated in Dollars. Each Lender
may at its option make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be

 

57



--------------------------------------------------------------------------------

outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any time (or such greater number
of Eurodollar Borrowings permitted by the Administrative Agent in its sole
discretion). For purposes of the foregoing, Borrowings having different Interest
Periods or currencies, regardless of whether they commence on the same date,
shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than, in the case of a Loan
denominated in Dollars, 1:00 p.m., New York City time and, in the case of a Loan
denominated in an Alternative Currency, 8.30 a.m., New York City time, and the
Administrative Agent shall in each case promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

58



--------------------------------------------------------------------------------

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Pro Rata Percentage thereof (which, in the case
of an L/C Disbursement made with respect to a Letter of Credit denominated in an
Alternative Currency, shall be a Dollar amount calculated by reference to the
Dollar Equivalent of the L/C Disbursement). Each Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount in Dollars equal to such Lender’s Pro Rata Percentage
of such L/C Disbursement (it being understood that (i) if the conditions
precedent to borrowing set forth in Sections 4.01(b) and (c) have been
satisfied, such amount shall be deemed to constitute an ABR Loan of such Lender
and, to the extent of such payment, the obligations of the Borrower in respect
of such L/C Disbursement shall be discharged and replaced with the resulting ABR
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Lender shall not constitute a Loan
and shall not relieve the Borrower from its obligation to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.23(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. If any Lender shall not have made its Pro Rata Percentage
of such L/C Disbursement available to the Administrative Agent as provided
above, such Lender and the Borrower severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with this paragraph to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of the Borrower, a rate per annum equal to the interest rate applicable
to Loans pursuant to Section 2.06(a) and (ii) in the case of such Lender, for
the first such day, the Federal Funds Effective Rate, and for each day
thereafter, the Alternate Base Rate.

Section 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing or, in the case of any Eurodollar Borrowing to be made on the Closing
Date, not later than 12:00 (noon) New York City time, one Business Day prior to
the Closing Date, and (b) in the case of an ABR Borrowing, not later than 12:00
(noon), New York City time, on the requested date of Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (provided that, any telephonic
notification or Borrowing Request in respect of a Borrowing to be made

 

59



--------------------------------------------------------------------------------

on the Closing Date may be revoked and/or extended by not more than 5 Business
Days pending satisfaction of the conditions set out in Article IV), and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request and shall specify the following information:
(i) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business
Day); (iii) the number and location of the account to which funds are to be
disbursed; (iv) the amount of such Borrowing; (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; and (vi) if such
Borrowing is to be a Eurodollar Borrowing, the currency of such Borrowing;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. If no currency with respect to a
Borrowing is specified, the currency shall be in Dollars. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender on the Maturity Date.

(b) Each Lender shall maintain, in accordance with its usual practice, an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
currency and amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the currency and amount of each Loan made hereunder, the Type thereof and,
if applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof and (iv) with respect to Loans in an Alternative
Currency, the Dollar Equivalent of that Loan as calculated in respect of the
most recently occurring Revaluation Date.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be (absent manifest error) prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

 

60



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent and the Borrower. Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

Section 2.05. Fees.

(a) The Borrower agrees to pay to each Lender (which is not a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Commitment of such Lender shall expire or be terminated as provided herein, a
facility fee (a “Facility Fee”) equal to 0.50% per annum on the daily Commitment
of such Lender during the preceding quarter (or other period commencing with the
date hereof or ending with the Maturity Date or the date on which the
Commitments of such Lender shall expire or be terminated). All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in clause (x) of the second to last paragraph
of Section 5 of the Engagement Letter at the times and in the amounts specified
therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Lender (which is not a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitment of such Lender shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the Dollar Equivalent of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing with the date hereof
or ending with the Maturity Date or the date on which all Letters of Credit have
been canceled or have expired and the Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to the Issuing Bank with respect to each
Letter of Credit issued by the Issuing Bank the standard fronting, issuance and
drawing fees in an amount equal to 0.125% per annum (the “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

 

61



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed, in the case of a Loan
denominated in Dollars or Euro, on the basis of the actual number of days
elapsed over a year of 360 days and, in the case of a Loan denominated in
Sterling, on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07. Default Interest. All overdue amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of overdue principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus
2.00% per annum and (b) in the case of all other overdue amounts, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that deposits in

 

62



--------------------------------------------------------------------------------

the currency of such Eurodollar Borrowing in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market, or that the rates at which such deposits are being offered will not
adequately and fairly reflect the cost to the majority in interest of the
Lenders of making or maintaining Eurodollar Loans during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate,
the Administrative Agent shall, as soon as practicable thereafter, give written
or fax notice of such determination to the Borrower and the Lenders. In the
event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 or Section 2.10 (x) in Dollars, shall be deemed to be a
request for an ABR Borrowing and (y) in an Alternative Currency, shall be deemed
to be a request for a Borrowing at the average of the rates per annum at which
overnight deposits in the applicable Alternative Currency are offered to major
banks in the interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on such day. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

Section 2.09. Termination and Reduction of Commitments.

(a) The Commitments shall automatically terminate on the Maturity Date. The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Commitments and (ii) the date that is 30 days prior to the
Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent (provided that such notice may be conditioned on
receiving the proceeds of any refinancing or on any other transaction), the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Commitments; provided, however, that (i) each
partial reduction of the Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Commitment
shall not be reduced to an amount that is less than the Aggregate Credit
Exposure (without taking into account Letters of Credit that have been cash
collateralized or backstopped in a manner satisfactory to the Administrative
Agent and the Issuing Bank in their sole discretion) at the time.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction of any Commitment, the Facility Fees on
the amount of the Commitments so terminated or reduced accrued to but excluding
the date of such termination or reduction.

 

63



--------------------------------------------------------------------------------

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to the date of conversion, to convert any Eurodollar
Borrowing denominated in Dollars into an ABR Borrowing, (b) not later than 12:00
(noon), New York City time, three Business Days prior to the date of conversion
or continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior (in the case of a Eurodollar Borrowing denominated in
Dollars) or four Business Days prior (in the case of a Eurodollar Borrowing
denominated in an Alternative Currency) to the date of conversion, to convert
the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(e) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(f) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

 

64



--------------------------------------------------------------------------------

(g) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or an Event of Default, no outstanding Loan may be converted into,
or continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day), (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
and (v) the currency of the Borrowing (which shall be the same as the currency
of the Borrowing being converted or continued). If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof):

(i) in case of a Borrowing denominated in Dollars, automatically be converted
into an ABR Borrowing; or

(ii) in the case of a Borrowing denominated in an Alternative Currency, be
continued as a Eurodollar Loan in its original currency with an Interest Period
of one month.

Section 2.11. [Reserved].

Section 2.12. Voluntary Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that (i) each partial prepayment of a Borrowing denominated in Dollars shall be
in an amount that is an integral multiple of $500,000 and not less than
£1,000,000, each partial prepayment of a Borrowing denominated in EUR shall be
in an amount that is an integral multiple of €500,000 and not less than

 

65



--------------------------------------------------------------------------------

€1,000,000 and each partial payment of a Borrowing denominated in Sterling shall
be in an amount that is an integral multiple of £500,000 and not less than
£1,000,000 and (ii) at the Borrower’s election, such prepayment shall not, so
long as no Event of Default then exists, be applied to any Loan of a Defaulting
Lender.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (provided that such notice may be conditioned on receiving the
proceeds of any refinancing or other transaction) and shall commit the Borrower
to prepay such Borrowing by the amount stated therein on the date stated
therein; provided, however, that if such prepayment is for all of the then
outstanding Loans, then the Borrower may revoke such notice and/or extend the
prepayment date by not more than five Business Days; provided further, however,
that the provisions of Section 2.16 shall apply with respect to any such
revocation or extension. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but shall otherwise be without premium or penalty. All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13. Mandatory Prepayments. In the event of any termination of all the
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Borrowings and replace or cause to be canceled (or
cash collateralize, backstop or make any other arrangements satisfactory to the
Administrative Agent and the Issuing Bank in their sole discretion with respect
to) all outstanding Letters of Credit. If, after giving effect to any partial
reduction of the Commitments or at any other time, the Aggregate Credit Exposure
would exceed the Total Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Borrowings and, after the
Borrowings shall have been repaid or prepaid in full, replace or cause to be
canceled (or cash collateralize, backstop or make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank in their sole
discretion with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.

Section 2.14. Reserve Requirements; Change in Circumstances.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender):

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBO Rate hereunder
(excluding any Tax of any kind whatsoever); or

 

66



--------------------------------------------------------------------------------

(ii) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank, by an amount which such Lender deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit (in each case hereunder) or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Borrower from such Lender, through the Administrative Agent in
accordance herewith, the Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurodollar
Loans; provided that, in any such case, the Borrower may elect to convert the
Eurodollar Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Section 2.14(a) and such amounts, if any, as may be required pursuant to
Section 2.05(b) and Section 10.05(b). If any Lender becomes entitled to claim
any additional amounts pursuant to this Section 2.14(a), it shall provide prompt
notice thereof to the Borrower, through the Administrative Agent, certifying
(x) that one of the events described in this clause (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this Section 2.14(a) submitted by such Lender or Issuing
Bank, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Notwithstanding anything to the contrary in this
Section 2.14(a), the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.14(a) for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof). This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

67



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Closing Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of such Lender’s obligations hereunder to
a level below that which such Lender or such corporation could have achieved but
for such change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or Issuing Bank to be material, then from time to
time, within ten Business Days after submission by such Lender to the Borrower
(through the Administrative Agent) of a written request therefor certifying
(x) that one of the events described in this clause (b) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or corporation and a
reasonably detailed explanation of the calculation thereof, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or corporation for such reduction. Such a certificate as to any
additional amounts payable pursuant to this Section 2.14(b) submitted by such
Lender, through the Administrative Agent, to the Borrower shall be conclusive in
the absence of manifest error. Notwithstanding anything to the contrary in this
Section 2.14(b), the Borrower shall not be required to compensate a Lender
pursuant to this Section 2.14(b) for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor (except that, if the adoption of or
change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided
such Lender shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof). This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, shall be deemed to have been enacted, adopted, promulgated or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

68



--------------------------------------------------------------------------------

Section 2.15. Change in Legality. Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof in each case occurring after the Closing
Date shall make it unlawful for any Lender to make or maintain any Eurodollar
Loans as contemplated by this Agreement (“Affected Loans”), (a) such Lender
shall promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Affected Loans or within such earlier period as required by law. If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 10.05.

Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender (as reasonably
determined by such Lender) in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A reasonably detailed certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 

69



--------------------------------------------------------------------------------

Section 2.17. Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and to the rights of
the Borrower under Section 2.21 and as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar or Alternative
Currency amount.

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by any Loan Party pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any of its
Affiliates (as to which the provisions of this Section 2.18 shall apply). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a

 

70



--------------------------------------------------------------------------------

Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

Section 2.19. Payments.

(a) Except with respect to principal or interest payments on Loans denominated
in an Alternative Currency, the Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. All payments of principal or
interest with respect to a Borrowing denominated in an Alternative Currency
shall be made not later than the Applicable Time on the date when due in
immediately available funds in the applicable Alternative Currency, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment (other than Issuing Bank Fees, which shall
be paid directly to the Issuing Bank) shall be made to the Administrative Agent
at its offices at Eleven Madison Avenue, New York, NY 10010. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20. Taxes.

(a) Except as provided below in this Section 2.20 or as required by law (which,
for purposes of this Section 2.20, shall include FATCA), all payments made by
the Borrower or the Agents under this Agreement and any promissory notes
executed and delivered pursuant to Section 2.04(e) shall be made free and clear
of, and without deduction or withholding for or on account of any Taxes;
provided that if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower to any Agent or any Lender hereunder or under
any such notes, the amounts so payable by the Borrower shall be increased to the
extent necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower shall be entitled to deduct and withhold, and the Borrower

 

71



--------------------------------------------------------------------------------

shall not be required to indemnify for, any Non-Excluded Taxes, and any such
amounts payable by the Borrower to or for the account of any Agent or Lender
shall not be increased (x) if such Agent or Lender fails to comply with the
requirements of clause (b), (c), (d) or (f) of this Section 2.20 or with the
requirements of Section 2.21, or (y) with respect to any Non-Excluded Taxes
imposed in connection with the payment of any fees paid under this Agreement
unless such Non-Excluded Taxes are imposed as a result of a Change in Law, or
(z) with respect to any Non-Excluded Taxes imposed by the United States or any
state or political subdivision thereof, unless such Non-Excluded Taxes are
imposed as a result of a change in treaty, law or regulation that occurred after
such Agent became an Agent hereunder or such Lender became a Lender hereunder
(or, if such Agent or Lender is a non-U.S. intermediary or flow-through entity
for U.S. federal income tax purposes, after the relevant beneficiary or member
of such Agent or Lender became such a beneficiary or member, if later) (any such
change, at such time, a “Change in Law”). Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
respective Lender or Agent, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Lenders and
the Agents for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure. The agreements in this Section 2.20 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(b) Each Agent and each Lender that is not a United States Person shall:

(i) (A) on or before the date of any payment by the Borrower under this
Agreement (or any promissory notes executed and delivered pursuant to
Section 2.04(e)) to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent (1) two accurate and complete original
signed Internal Revenue Service Forms W-8BEN (certifying that it is a resident
of the applicable country within the meaning of the income tax treaty between
the United States and that country) or Forms W-8ECI, or successor applicable
form, as the case may be, in each case certifying that it is entitled to receive
all payments under this Agreement and any such notes without deduction or
withholding of any United States federal income taxes, and (2) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any such notes;

 

72



--------------------------------------------------------------------------------

(B) deliver to the Borrower and the Administrative Agent two further original
signed forms or certifications provided in Section 2.20(b)(i)(A) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower;

(C) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

(D) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (D), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by any Loan Party)
which would be imposed on such Lender of complying with such request; or

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption”,

(A) represent to the Borrower and the Administrative Agent that it is not (1) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

(B) deliver to the Borrower on or before the date of any payment by the Borrower
with a copy to the Administrative Agent, (1) two certificates substantially in
the form of Exhibit G hereto (any such certificate a “U.S. Tax Compliance
Certificate”) and (2) two accurate and complete original signed Internal Revenue
Service Forms W-8BEN, or successor applicable form, certifying to such Lender’s
legal entitlement at the date of such form to an exemption from U.S. withholding
tax under the provisions of Section 871(h) or Section 881(c) of the Code with
respect to payments to be made under this Agreement and any such notes and
(3) such other forms, documentation or certifications, as the case may be,
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any such notes
(and shall also deliver to the Borrower and the Administrative Agent two further
original signed forms or certificates on or before the date the previous forms
or certificates expire or become obsolete and

 

73



--------------------------------------------------------------------------------

after the occurrence of any event requiring a change in the most recently
provided forms or certificates and, if necessary, obtain any extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms or certificates); and

(C) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (C), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by the Borrower) which
would be imposed on such Lender of complying with such request; or

(iii) in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(A) on or before the date of any payment by the Borrower under this Agreement or
any such notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
Internal Revenue Service Forms W-8IMY and, if any beneficiary or member of such
Lender is claiming the so-called “portfolio interest exemption”, (1) represent
to the Borrower and the Administrative Agent that such Lender is not (x) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (z) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (2) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any such notes; and

(aa) with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption”, also deliver to the
Borrower and the Administrative Agent (xx) two copies of such beneficiary’s or
member’s accurate and complete original signed Internal Revenue Service Form
W-8BEN (certifying that such beneficiary or member is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI or Form W-9, or successor
applicable form, as the case may be, in each case so that each such beneficiary
or member is entitled to receive all payments under this Agreement and any such
notes without deduction or withholding of any United States federal income taxes
and (yy) such other forms, documentation or certifications, as the case may be,
certifying that each such beneficiary or member is entitled to an exemption from
United States backup withholding tax with respect to all payments under this
Agreement and any such notes; and

 

74



--------------------------------------------------------------------------------

(bb) with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (xx) represent to the Borrower and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (yy) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates with respect to each
beneficiary or member (which may be provided by such Lender on behalf of such
beneficiary or member) and two copies of such beneficiary’s or member’s accurate
and complete original signed Internal Revenue Service Form W-8BEN, or successor
applicable form, certifying to such beneficiary’s or member’s legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any such notes, and (zz) also
deliver to the Borrower and the Administrative Agent such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any such notes;

(B) deliver to the Borrower and the Administrative Agent two further signed
copies or originals (as applicable) of any forms, certificates or certifications
referred to above on or before the date any such form, certificate or
certification expires or becomes obsolete, or any beneficiary or member changes,
and after the occurrence of any event requiring a change in the most recently
provided form, certificate or certification and obtain such extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms, certificates or certifications; and

(C) deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from, or reduction
of, withholding with respect to payments under this Agreement and any such
notes, provided that in determining the reasonableness of a request under this
clause (C) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

75



--------------------------------------------------------------------------------

unless, in any such case, there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

(c) Each Lender and each Agent, in each case that is a United States Person,
shall, on or before the date of any payment by the Borrower under this Agreement
or any promissory notes executed and delivered pursuant to Section 2.04(e) to
such Lender or Agent, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed Internal Revenue Service Forms W-9, or
successor form, certifying that such Lender or Agent is a United States Person
and that such Lender or Agent is entitled to complete exemption from United
States backup withholding tax.

(d) Notwithstanding the foregoing, if the Administrative Agent is not a United
States Person, on or before the date of any payment by the Borrower under this
Agreement or any promissory notes executed and delivered pursuant to
Section 2.04(e) to the Administrative Agent, the Administrative Agent shall:

(i) deliver to the Borrower (A) two accurate and complete original signed
Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation § 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as
may be sufficient under applicable law to establish that the Administrative
Agent is entitled to receive any payment by the Borrower under this Agreement or
any such notes (whether for its own account or for the account of others)
without deduction or withholding of any United States federal income taxes;

(ii) deliver to the Borrower two further original signed forms or certifications
provided in Section 2.20(d)(i) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and

 

76



--------------------------------------------------------------------------------

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. For the avoidance
of doubt, the Borrower and the Administrative Agent shall be permitted to
withhold any Taxes imposed by FATCA.

(f) Upon the request, and at the expense of the Borrower, each Lender and Agent
to which the Borrower is required to pay any additional amount pursuant to this
Section 2.20, and any participant of a Lender in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

(g) If a Lender changes its applicable lending office (other than (i) pursuant
to Section 2.21(b) or (ii) after an Event of Default under Section 8.01(a) or
Section 8.01(f) has occurred and is continuing) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under Section 2.14 or this Section 2.20,
the Borrower shall not be obligated to pay such additional amount.

 

77



--------------------------------------------------------------------------------

(h) If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made additional payments pursuant to this
Section 2.20, such Agent or such Lender, as the case may be, shall promptly pay
such refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent or
the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.

(i) The Borrower agrees to pay, indemnify or reimburse each Lender, each
Syndication Agent, each Joint Lead Arranger and the Agents for, and hold each
Lender, each Syndication Agent, each Joint Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents.

(j) To the extent required by any applicable law, each Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax, and in no event shall such Agent be required to be responsible for or pay
any additional amount with respect to any such withholding. If the IRS or any
other Governmental Authority asserts a claim that any Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify such Agent of a change in circumstances which rendered
the exemption from or reduction of withholding tax ineffective or for any other
reason, without limiting the provisions of Section 2.20(a), such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 2.20(j). The agreements
in this Section 2.20(j) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Revolving
Facility Obligations.

(k) For the avoidance of doubt, for purposes of this Section 2.20, the term
“Lender” includes any Issuing Bank.

 

78



--------------------------------------------------------------------------------

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender (or any participant of such Lender) or the
Issuing Bank delivers a certificate requesting compensation pursuant to
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15, (iii) the Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender (or any participant of such Lender) or the Issuing Bank pursuant to
Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each case, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 10.04(b)), upon notice to
such Lender or the Issuing Bank, as the case may be, and the Administrative
Agent require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such assigned obligations
and, with respect to clause (iv) above, shall consent to such requested
amendment, waiver or other modification of any Loan Documents (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(w) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, (x) the
Borrower shall have received the prior written consent of the Administrative
Agent and of the Issuing Bank, which consents shall not unreasonably be withheld
or delayed, (y) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payment thereafter and (z) the Borrower or such assignee shall have paid to the
affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus (except, in the case of a Defaulting Lender,
any Fees not required to be paid to such Defaulting Lender pursuant to the
express provisions of this Agreement) all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder with respect thereto
(including any amounts under Section 2.14 and 2.16); provided further that, if
prior to any such transfer and assignment, the circumstances or event that
resulted in such Lender’s (or such Lender’s participant’s) or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender (or such Lender’s participant) or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be

 

79



--------------------------------------------------------------------------------

(including as a result of any action taken by such Lender (or such Lender’s
participant) or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender (or such Lender’s participant) or the Issuing Bank shall waive its right
to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall cease to be a Defaulting Lender, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender and the
Issuing Bank hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender or the Issuing Bank, as the case may be, as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.21(a) and the Administrative Agent will so
execute and deliver the Assignment and Acceptance (on behalf of such Lender or
the Issuing Bank) upon reasonable request by the Borrower.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount or
indemnity to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or the Issuing Bank, pursuant to Section 2.20, then such
Lender or the Issuing Bank shall use reasonable efforts (which shall not require
such Lender or the Issuing Bank to incur an unreimbursed loss or unreimbursed
cost or expense or otherwise take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be significant) (x) to file any certificate or document
reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. Upon request from the applicable Lender(s) or the
Issuing Bank, the Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender or the Issuing Bank in connection with any such
filing or assignment and transfer.

Section 2.22. [Reserved].

Section 2.23. Letters of Credit.

(a) General. The Borrower may request the issuance of a Letter of Credit in
Dollars or an Alternative Currency for its own account or for the account of any
of its Subsidiaries that are Restricted Subsidiaries (in which case the Borrower
and such Restricted Subsidiary shall be co-applicants with respect to such
Letter of Credit), in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any

 

80



--------------------------------------------------------------------------------

time and from time to time while the L/C Commitment remains in effect as set
forth in Section 2.09(a). This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Notwithstanding
anything to the contrary contained in this Section 2.23 or elsewhere in this
Agreement, in the event that a Lender is a Defaulting Lender (i) the Pro Rata
Percentage of such Defaulting Lender with respect to any L/C Exposure will
automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Lenders that are not Defaulting Lenders pro rata in
accordance with their respective Commitments; provided, that (x) with respect to
each non-Defaulting Lender, its Credit Exposure may not in any event exceed its
Commitment as in effect at the time of such reallocation and (y) neither such
reallocation nor any payment by a non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a non-Defaulting Lender and (ii) to
the extent that any portion (the “unreallocated portion”) of the Pro Rata
Percentage of such Defaulting Lender with respect to any L/C Exposure cannot be
so reallocated, the Borrower will promptly, and in no event later than one
Business Day after any demand by the Administrative Agent (at the direction of
the Issuing Bank), (x) cash collateralize its obligations to the Issuing Bank in
respect of such L/C Exposure, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure, or (y) make other
arrangements reasonably satisfactory to the Administrative Agent and to the
Issuing Bank to protect them against the risk of non-payment by such Defaulting
Lender. Notwithstanding the foregoing, the Issuing Bank shall have no obligation
to issue new Letters of Credit, or to extend, renew or amend existing Letters of
Credit until such unreallocated portion of L/C Exposure is cash collateralized
in accordance with clause (x) above or such other arrangements are made in
accordance with clause (y) above.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (at least five Business Days prior
to the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the currency and amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) with regard to any Issuing Bank
individually, the L/C Exposure with respect to Letters of Credit issued by such
Issuing Bank shall not exceed its respective L/C Fronting Sublimit, (ii) the L/C
Exposure with regard to all Letters of Credit shall not exceed $50,000,000 and
(iii) the Aggregate Credit Exposure shall not exceed the Total Commitment.

 

81



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Maturity
Date, except to the extent cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Issuing Bank at the time of issuance
or renewal thereof, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Maturity Date,
except to the extent cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to the Issuing Bank at the time of issuance or renewal
thereof, unless the Issuing Bank notifies the beneficiary thereof at least 30
days (or such longer period as may be specified in such Letter of Credit) prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit, effective upon the issuance of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by the Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or because of the
currency of the Letter of Credit, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on the same Business Day that it
has received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00a.m.,
New York City time, on any Business Day, not later than 12:00 (noon) New York
City time, on the immediately

 

82



--------------------------------------------------------------------------------

following Business Day. The amount to be paid in respect of an L/C Disbursement
in an Alternative Currency shall be paid in the Alternative Currency in which
the L/C Disbursement was made unless (A) the Issuing Bank shall have specified
in applicable notice requesting payment that it will require payment in Dollars
or (B) in the absence of any such request from the Issuing Bank, the Borrower
shall have notified the Issuing Bank promptly upon receipt of such notice that
the Borrower will make the payment required with respect to the L/C Disbursement
in Dollars. In the case of any payment in Dollars with respect to an L/C
Disbursement denominated in an Alternative Currency, the Issuing Bank shall
notify the Borrower of the Dollar Equivalent of the applicable payment promptly
following determination thereof.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit;

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder; and

 

83



--------------------------------------------------------------------------------

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or in the relevant currency
markets generally.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
bad faith, gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Loan.

 

84



--------------------------------------------------------------------------------

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as the successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank. At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit. In the event that (x) any Issuing Bank ceases to be a Lender
or (y) the Administrative Agent resigns pursuant to Article IX, any outstanding
Letter of Credit issued by such Issuing Bank (or the Administrative Agent in its
capacity as Issuing Bank) shall be cash collateralized or backstopped pursuant
to arrangements satisfactory to the Issuing Bank in its sole discretion.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date in the
currency of the L/C Exposure or, if denominated in an Alternative Currency, at
the option of the Issuing Bank or the Borrower, in Dollars in an amount equal to
the Dollar Equivalent of such amount to be deposited provided that the
obligation to deposit such cash will become effective immediately, and such
deposit will become immediately payable in immediately available funds, without
demand or notice of any kind, upon the occurrence of an Event of Default
described in Section 8.01(f) or Section 8.01(g). Such deposit shall be held by
the Administrative Agent as collateral for

 

85



--------------------------------------------------------------------------------

the payment and performance of the Obligations. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made at the
option and sole discretion of the Administrative Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

(l) Existing Letters of Credit. Schedule 2.23 contains a schedule of certain
letters of credit issued prior to the Closing Date by the Issuing Bank listed on
such Schedule for the account of the Borrower. On the Closing Date (i) such
letters of credit, to the extent then outstanding, shall be deemed to be Letters
of Credit issued pursuant to this Section 2.23 for the account of the Borrower,
(ii) the face amount of such letters of credit shall be included in the
calculation of L/C Exposure and (iii) all liabilities of the Borrowers with
respect to such letters of credit shall constitute Obligations.

 

86



--------------------------------------------------------------------------------

ARTICLE III

[RESERVED]

ARTICLE IV

CONDITIONS PRECEDENT

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events after the Closing Date. On the date of each
Borrowing (other than a conversion or a continuation of a Borrowing) and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b).

(b) The representations and warranties of the Loan Parties set forth in Article
V and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b).

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02. Conditions to Effectiveness. On the Closing Date:

(a) The Administrative Agent shall have received executed counterparts of this
Agreement and the Guaranty by each Loan Party, as applicable.

 

87



--------------------------------------------------------------------------------

(b) Substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section 4.02, the Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that the
Borrower shall have (x) entered into the Senior Term Loan Agreement and
(y) received gross cash proceeds of not less than $635.0 million (calculated
before applicable fees and original issue discount) from the issuance of the
2012 Senior Secured Notes.

(c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Debevoise &
Plimpton LLP, and (ii) Richards, Layton & Finger, PA, special Delaware counsel,
in each case (A) dated the Closing Date, and (B) addressed to the Issuing Bank,
the Administrative Agent and the Lenders.

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, partnership agreement or other constitutive
document, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State or comparable office of the state of its
organization or, if consented to by the Administrative Agent (not to be
unreasonably withheld or delayed), by a Responsible Officer of the relevant Loan
Party, and a certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State; (ii) a certificate of a Responsible
Officer of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement (or other equivalent documents)
of such Loan Party as in effect on the Closing Date and at all times since a
date immediately prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors, members or partners or shareholders (or
other equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation, partnership
agreement or other constitutive document of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (ii) above.

 

88



--------------------------------------------------------------------------------

(e) All Fees and other reasonable fees, costs and expenses due and payable on or
prior to the Closing Date (including Attorney Costs and expenses of any other
advisors), to the extent invoiced at least two Business Days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower), and other
compensation payable to the Administrative Agent, the Joint Lead Arrangers and
the Lenders required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document or under the Engagement Letter on the Closing Date,
shall have been paid.

(f) The Security Agreement and the Intellectual Property Security Agreements, in
each case dated as of the Closing Date, shall have been duly executed by each
Loan Party that is to be a party thereto and the Security Agreement and such
Intellectual Property Security Agreements shall be in full force and effect on
the Closing Date, and true and correct copies of such Security Documents shall
have been delivered to the Collateral Agent.

(g) The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such
Persons, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.01 or have been or will
be contemporaneously released or terminated.

(h) After giving effect to the consummation of the Transactions, the Borrower’s
(x) 9.5% Senior Secured Notes due 2016 and (y) existing revolving credit
agreement, dated as of July 20, 2011, shall have been repaid, defeased or
otherwise discharged (or irrevocable notice for redemption thereof has been
given) substantially concurrently with or prior to the satisfaction of the other
conditions precedent set forth in this Section 6.1 and the Administrative Agent
shall have received a customary payoff letter with respect to such Existing
Indebtedness to be repaid.

(i) The Administrative Agent shall have received a duly completed Borrowing
Request from the Borrower substantially in the form of Exhibit B.

(j) The Administrative Agent shall have received (i) GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the 2009, 2010 and 2011 fiscal years (and, to the
extent available, the related unaudited consolidating financial statements) and
(ii) GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the fiscal quarters ended December 31, 2011, March 31,
2012 and June 30, 2012.

 

89



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form attached as Exhibit
F certifying that the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereby, are Solvent.

(l) The representations and warranties of the Loan Parties set forth in Article
V and in each other Loan Document shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

(m) The Administrative Agent shall have received, at least 3 days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, as
has been reasonably requested in writing at least 5 days prior to the Closing
Date.

(n) In connection with any Letter of Credit being issued on the Closing Date,
the Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance of such Letter of Credit as required by Section 2.23(b)
or as otherwise agreed by the Issuing Bank and the Administrative Agent.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person (i) duly organized or formed and validly existing and
(ii) with respect to any Loan Party that is a Domestic Subsidiary, in good
standing under the Laws of the jurisdiction of its organization, (b) has all
requisite corporate or other organizational power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) with
respect to any Loan Party that is a Domestic Subsidiary, is duly qualified and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all applicable Laws and (e) has all
requisite governmental

 

90



--------------------------------------------------------------------------------

licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (a)(i) (other
than as to the Borrower and any Material Subsidiary that is a Loan Party),
clause (a)(ii) (other than as to the Borrower) or clauses (b)(i), (c), (d) or
(e), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (i) are within such Loan
Party’s corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action and (ii) do not and will not
(A) contravene the terms of any of such Person’s Organization Documents;
(B) conflict with or result in any breach or contravention of, or require any
payment to be made under (in each case other than in respect of Indebtedness to
be repaid in connection with the Transactions), (x) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries or (y) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (C) violate any Law; in the case of
clauses (ii)(A) (other than as to the Borrower), (ii)(B) and (ii)(C) to the
extent that such conflict, breach, contravention or payment would not reasonably
be expected to have a Material Adverse Effect and (b) the execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transactions do not or will not result in
the creation of any Lien under any Contractual Obligation to which such Person
is a party or by which such Person or the properties of such Person or any of
its Restricted Subsidiaries is bound (other than as permitted by Section 7.01).

Section 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by the Collateral Agent, Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Documents, except for
(i) actions, filings and registrations necessary to perfect the Liens on the
Collateral and the priority thereof granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain, take, give or make would not reasonably be expected to have a
Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

Section 5.04. Binding Effect.

(a) This Agreement and each other Loan Document has been duly executed and
delivered by Holdings and each Loan Party that is a party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of Holdings and such Loan Party, enforceable against Holdings and
each Loan Party that is party thereto in accordance with its terms, in each case
except as such enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect on the business, operations, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues (i) as of the Closing Date, that pertain to this
Agreement, any other Loan Document or the consummation of the Transactions or
(ii) that would reasonably be expected to have a Material Adverse Effect.

Section 5.07. No Default. Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08. Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interests would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

Section 5.09. Environmental Compliance.

(a) There are no claims against the Borrower or its Restricted Subsidiaries
alleging potential liability or responsibility for violation of any
Environmental Law binding on their respective businesses, operations and
properties that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
the Borrower or any of its Restricted Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; (ii) there are no underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by the Borrower or any
of its Restricted Subsidiaries, or on any property formerly owned or operated by
the Borrower or any of its Restricted Subsidiaries requiring investigation,
remediation, mitigation, removal, or assessment, or other response, remedial or
corrective action, pursuant to Environmental Law; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by the
Borrower or any of its Restricted Subsidiaries; and (iv) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by the Borrower or any of its Restricted Subsidiaries
except for such releases, discharges or disposal that were in material
compliance with Environmental Laws.

(c) The properties currently or formerly owned or leased by the Borrower or its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) would reasonably be expected to give rise to liability under,
Environmental Laws, except for violations, remedial actions and liabilities
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(d) Neither the Borrower nor any of its Restricted Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.

Section 5.10. Taxes. The Borrower and its Restricted Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (a) which are not overdue by more than thirty (30) days, (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP or
(c) with respect to which the failure to make such filing or payment would not
reasonably be expected to have a Material Adverse Effect.

Section 5.11. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter will be
submitted to the IRS within the applicable required time period with respect
thereto and, to the knowledge of the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Loan Party and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event or Foreign Benefit Event has occurred or, to the
knowledge of the Borrower, is reasonably expected to occur; (ii) no Pension Plan
is in “at-risk status” (as defined in Section 303(i)(4) of ERISA) and no
application for a waiver of the minimum funding standard has been filed with
respect to any Pension Plan; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any

 

94



--------------------------------------------------------------------------------

liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.11(c), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.12. Subsidiaries; Equity Interests. As of the date hereof, no Loan
Party has any Restricted Subsidiaries other than those disclosed in Schedule
5.12, and all of the outstanding Equity Interests in such Restricted
Subsidiaries that are owned by a Loan Party are owned free and clear of all
Liens except for any Lien that is permitted under Section 7.01. As of the date
hereof, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Restricted Subsidiary, (b) sets forth the ownership interest of the Borrower and
any other Restricted Subsidiary in each Restricted Subsidiary, including the
percentage of such ownership and (c) identifies each Restricted Subsidiary that
is a Restricted Subsidiary the Equity Interests of which are required to be
pledged hereunder or under the Security Documents.

Section 5.13. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used by the Borrower
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

(b) Neither the Borrower nor any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 5.14. USA PATRIOT Act. Except to the extent it would not reasonably be
expected to have a Material Adverse Effect, to the extent applicable, each Loan
Party is in compliance with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) USA PATRIOT Act.

Section 5.15. Sanctioned Persons. None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any Restricted Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly, or to its
knowledge, indirectly use the proceeds of the Loans for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

95



--------------------------------------------------------------------------------

Section 5.16. Foreign Corrupt Practices Act. Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, the Borrower has, and
to the knowledge of the Borrower each of its directors, officers, agents,
employees, and any person acting for or on behalf of the Borrower has, complied
with, and will comply with, the U.S. Foreign Corrupt Practices Act, as amended
from time to time, or any other applicable anti­bribery or anti­corruption law;
and except to the extent it would not reasonably be expected to have a Material
Adverse Effect, the Borrower has not, and to the knowledge of the Borrower none
of its directors, officers, agents, employees, and any person acting for or on
behalf of the Borrower, its directors, officers, agents or employees have, made,
offered, promised, or authorized, and the Borrower will not, and will use its
commercially reasonable efforts to cause each of its directors, officers,
agents, employees, and any person acting for or on its behalf to not, make,
offer, promise, or authorize, whether directly or indirectly, any payment, of
anything of value to: (i) an executive, official, employee or agent of a
governmental department, agency or instrumentality, (ii) a director, officer,
employee or agent of a wholly or partially government-owned or -controlled
company or business, (iii) a political party or official thereof, or candidate
for political office or (iv) an executive, official, employee or agent of a
public international organization (e.g., the International Monetary Fund or the
World Bank) (“Government Official”); in each case while knowing or having a
reasonable belief that all or some portion will be used for the purpose of:
(a) influencing any act, decision or failure to act by a Government Official in
his or her official capacity, (b) inducing a Government Official to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity, or (c) securing an improper advantage; in each
case in order to obtain, retain, or direct business.

Section 5.17. Labor Matters. As of the date hereof, (a) there are no strikes,
lockouts or slowdowns against the Borrower or any Restricted Subsidiary pending
or, to the knowledge of the Borrower, threatened; (b) the hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters; (c) all payments
due from the Borrower or any Restricted Subsidiary on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability (if required in accordance with GAAP) on the books of the
Borrower or such Restricted Subsidiary; and (d) the consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound, except, with
respect to each of clauses (a) through (d), as would not reasonably be expected
to result in a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

Section 5.18. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished), in each case on or prior to the Closing Date, when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (A) with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time of preparation, it being understood that
projections are as to future events and are not to be viewed as facts, that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and its Subsidiaries, that no
assurance can be given that any particular projection will be realized and that
actual results during the period or periods covered by any such projections may
differ significantly from the projected results and such differences may be
material and that such projections are not a guarantee of future financial
performance and (B) that no representation is made with respect to information
of a general economic or general industry nature.

Section 5.19. Intellectual Property; Licenses, Etc. Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, logos, trade dress, goodwill associated with the
foregoing, domain names, copyrights, patents, trade secrets, know-how and other
intellectual property rights (including all registrations and applications for
registration of the foregoing) (collectively, “IP Rights”) that are necessary
for the operation of their respective businesses, except to the extent that the
failure to so own, or possess the right to use such IP Rights, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, the conduct of the
business of each Loan Party and its Restricted Subsidiaries does not infringe,
misappropriate or otherwise violate any IP Rights of any other Person except for
such infringements, misappropriations or violations, which, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. There is no claim, investigation, suit or proceeding pending or, to the
knowledge of the Borrower, threatened in writing, against any Loan Party or any
of its Restricted Subsidiaries (i) challenging the validity, ownership or use of
any IP Rights of such Loan Party or any of its Restricted Subsidiaries or
(ii) alleging that the conduct of their respective businesses infringes,
misappropriates, or otherwise violates the IP Rights of any other Person, in
each case which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

Section 5.20. Solvency. On the Closing Date after giving effect to the
Transactions and the other transactions contemplated hereby, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

Section 5.21. Senior Debt Status. The Loans will be treated as senior debt under
all Permitted Subordinated Indebtedness Documentation.

Section 5.22. Valid Liens. Each Security Document (other than the Mortgages) is,
or on execution and delivery thereof by the parties thereto will be, effective
to create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, or
security interests in, the Collateral described therein to the extent required
by the terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity,
(a) when financing statements and other filings in appropriate form are filed in
the offices of the Secretary of State of each Loan Party’s jurisdiction of
organization or formation and applicable documents are filed and recorded in the
United States Copyright Office and the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Security Documents
(other than the Mortgages) shall constitute to the extent required by the terms
thereof fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral, in each case free and clear of
any Liens other than Liens permitted by Section 7.01.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower, the Issuing Bank
and the Administrative Agent) shall remain outstanding, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower ending on or after the Closing Date, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of

 

98



--------------------------------------------------------------------------------

such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, and
beginning with the fiscal year ending in 2013, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception as to the
scope of such audit (other than with respect to, or resulting from, (x) any
potential inability to satisfy the covenant in Section 7.11 of this Agreement or
any financial maintenance covenant included in any other Indebtedness of the
Borrower or its Subsidiaries on a future date or in a future period or (y) an
upcoming maturity date under the Facility that is scheduled to occur within one
year from the time such report and opinion are delivered);

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower ending on or after the Closing Date, a consolidated balance sheet of
the Borrower as at the end of such fiscal quarter, and the related unaudited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
and setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Borrower ending on or after the Closing Date,
a budget prepared by management of the Borrower, consistent with past practice
or otherwise in form reasonably satisfactory to the Administrative Agent for the
fiscal year following such fiscal year then ended (including a projected
consolidated balance sheet and the related consolidated statements of projected
cash flow and projected income of the Borrower and its Subsidiaries); and

(d) to the extent applicable, simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and 6.01(b)
above, related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Borrower in good faith)
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

99



--------------------------------------------------------------------------------

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) to the extent (x) permitted by the internal policies of such independent
certified public accountants and (y) that Section 7.11 was applicable during the
time period covered by the financial statements delivered under Section 6.01(a),
no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate or report of its independent
certified public accountants stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default under Section 7.11,
except as specified in such certificate or, if any such Event of Default shall
exist, stating the nature of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default of any covenant under
Section 7.11, one or more of the holders of Equity Interests of any Parent or
the Borrower may deliver, together with such Compliance Certificate, notice of
their intent to cure (a “Notice of Intent to Cure”) such Event of Default
through capital contributions or the purchase of Equity Interests as
contemplated pursuant to clause (x)(13) and the final proviso of the definition
of “Consolidated EBITDA”, provided that after receipt of the Notice of Intent to
Cure and during the 15 Business Days during which such capital contributions or
purchase of Equity Interests may be made, unless and until the relevant cure
amount is actually received by the Borrower, no Lender or Issuing Bank shall be
required to make any Loans or issue any Letters of Credit hereunder;

(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other material report or material
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower has filed with the SEC (other than any registration statement on
Form S-8 or any filing on Form 8-K) or with any national securities exchange and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(d) promptly after the furnishing thereof, (i) copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) and
(ii) copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries, in each
case pursuant to

 

100



--------------------------------------------------------------------------------

the terms of any Permitted Subordinated Indebtedness Documentation or any
Specified Debt in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(e) [Reserved];

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a list of each Subsidiary that is an Unrestricted
Subsidiary or an Immaterial Subsidiary as of the date of such Compliance
Certificate and (ii) copies of any Intellectual Property Security Agreement
delivered to the Collateral Agent in accordance with Section 2.11(e) of the
Security Agreement during the prior fiscal quarter;

(g) promptly after the furnishing thereof (and to the extent not otherwise
provided hereunder), copies of all financial statements, forecasts, budgets or
other similar information of Holdings furnished by Holdings to the holders of
the Holdco Senior Unsecured Notes;

(h) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(i) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 10.01 (or such other website address as
the Borrower may specify by written notice to the Administrative Agent from time
to time); or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon request the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The

 

101



--------------------------------------------------------------------------------

Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for the timely
accessing of posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 6.03. Notices. Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws and or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event or Foreign Benefit Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth
reasonable details of the occurrence referred to therein and stating what action
(if any) the Borrower has taken and proposes to take with respect thereto. The
Administrative Agent agrees to promptly transmit each notice received by it in
compliance with Section 6.03(a) to each Lender.

Section 6.04. Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves are maintained to the extent
required by GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdictions of organization) or (b) to the extent the failure to pay,
discharge or satisfy the same would not reasonably be expected to have a
Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except in a transaction permitted by Section 7.04 or 7.05
or to the extent

 

102



--------------------------------------------------------------------------------

(other than for the Borrower) that the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (b) take all reasonable action to
maintain all rights, privileges (including its good standing if such concept has
a legally recognized meaning in its jurisdiction of organization), permits,
licenses and franchises necessary in the normal conduct of its business, except,
in each case, as permitted by Section 7.05 or to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect, and
(c) preserve or renew all of its registered patents, trademarks, trade names,
service marks and copyrights, to the extent required under the Security
Agreement.

Section 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear and casualty or condemnation excepted.

Section 6.07. Maintenance of Insurance. Except where failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies insurance with respect to
its material properties and business against loss or damage of such types and in
such amounts (after giving effect to any self-insurance consistent with past
practice, or reasonable under the circumstances, and, in either case, customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are consistent with past practice,
or reasonable under the circumstances, and customarily carried under similar
circumstances by such other Persons.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

Section 6.09. Books and Records. Maintain proper books of record and account in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the assets and business of the Borrower and its Subsidiaries
taken as a whole (it being understood and agreed that each Foreign Subsidiary
may maintain individual books and records in a manner to allow financial
statements to be prepared in conformity with generally accepted accounting
principles that are applicable in its jurisdiction of organization).

Section 6.10. Inspection Rights. Permit representatives of the Administrative
Agent (x) to visit and inspect any of its properties (to the extent it is within
such person’s control to permit such inspection), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs,

 

103



--------------------------------------------------------------------------------

finances and accounts with its officers all at the reasonable expense of the
Borrower, and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower and
(y) to have reasonable discussions regarding the business, operations,
properties and financial condition of the Borrower and its Subsidiaries with the
Borrower’s independent certified public accountants (subject to such
accountants’ customary policies and procedures); provided that, excluding any
such visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than once during
any calendar year absent the existence of an Event of Default and (iii) such
exercise shall be at the Borrower’s reasonable expense; provided further that
when an Event of Default exists the Administrative Agent (or its
representatives) may do any of the foregoing at the reasonable expense of the
Borrower at any time during normal business hours and upon reasonable advance
written notice. The Administrative Agent shall give the Borrower the opportunity
to participate in any discussions with the Borrower’s accountants pursuant to
clause (y) of the immediately preceding sentence.

Section 6.11. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for general corporate purposes of the
Borrower and its Subsidiaries, including to refinance existing Indebtedness and
pay related fees, costs and expenses.

Section 6.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon (i) the formation or acquisition of any new direct or indirect Domestic
Subsidiary that is a Wholly Owned Restricted Subsidiary (other than (A) an
Unrestricted Subsidiary, (B) any Subsidiary that is prohibited by any
Contractual Obligation (provided such prohibition was not incurred in connection
with or in contemplation of the acquisition of such Subsidiary) or by applicable
Laws from guaranteeing the Obligations or which would require governmental
(including regulatory) consent, approval, license or authorization to provide
such guarantee unless such consent, approval, license or authorization has been
received, (C) any Securitization Subsidiary, (D) any Subsidiary with respect to
which the provision of a guaranty of the Obligations would result in material
adverse tax consequences (as reasonably determined by the Borrower and notified
in writing to the Administrative Agent), (E) any not-for-profit Subsidiary,
(F) any Captive Insurance Subsidiary, (G) any Subsidiary with respect to which
the Borrower and Administrative Agent reasonably agree that the burden or cost
or other consequences of providing a guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(H) any Subsidiary that is a Special Purpose Entity, (I) a Subsidiary formed
solely for the purpose of becoming a Parent, or merging with the Borrower in
connection with another Subsidiary becoming a Parent, or otherwise creating or
forming a Parent, or (J) an Immaterial Subsidiary, all Subsidiaries described in
foregoing clauses (A) to (J), the “Excluded Subsidiaries”) by any Loan Party,
(ii) the designation in accordance with Section 6.17 of any existing direct

 

104



--------------------------------------------------------------------------------

or indirect Domestic Subsidiary that is a Wholly Owned Subsidiary (other than an
Excluded Subsidiary) as a Restricted Subsidiary in accordance with the terms
hereof, (iii) any Domestic Subsidiary that is a Wholly Owned Subsidiary that is
an Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is
otherwise an Excluded Subsidiary) ceasing to be an Unrestricted Subsidiary,
(iv) any Domestic Subsidiary that is a Wholly Owned Restricted Subsidiary that
is an Immaterial Subsidiary (other than an Immaterial Subsidiary that is
otherwise an Excluded Subsidiary) ceasing to be an Immaterial Subsidiary, or
(v) any Domestic Subsidiary that is a Wholly Owned Restricted Subsidiary that is
an Excluded Subsidiary ceasing to be an Excluded Subsidiary, the Borrower shall,
in each case at the Borrower’s expense, within 90 days after such formation,
acquisition, designation, change in status or guarantee or such longer period as
the Administrative Agent may agree in its discretion:

(i) cause each such Subsidiary to duly execute and deliver to the Administrative
Agent a guaranty substantially in the form of Exhibit D, guaranteeing the
Obligations of each Loan Party;

(ii) cause each such Subsidiary to duly execute and deliver to the Collateral
Agent a Security Agreement Supplement (as defined in the Security Agreement) (if
applicable) and those Security Documents required to be delivered under the
Security Agreement, as further specified by and in form and substance reasonably
satisfactory to the Collateral Agent (substantially consistent with the Security
Documents in effect on the Closing Date unless otherwise consented to by the
Collateral Agent), granting a Lien to the extent required under the Security
Agreement, in each case securing the Obligations of such Subsidiary under its
Guaranty;

(iii) (x) cause each such Subsidiary to deliver (i) any and all certificates
representing Equity Interests directly owned by such Subsidiary (limited, in the
case of Equity Interests in a Foreign Subsidiary, to 65% of each class of the
outstanding Equity Interests (including for these purposes any investment deemed
to be Equity Interests for United States Tax purposes) in such Foreign
Subsidiary) accompanied by undated stock powers or other appropriate instruments
of transfer executed in blank and (ii) instruments evidencing the Pledged Debt
in each case in excess of $5,000,000 held by such Subsidiary, indorsed in blank
to the Collateral Agent and (y) cause each direct parent of such Subsidiary that
is a Guarantor or is required to become a Guarantor pursuant to
Section 6.12(a)(i), to deliver any and all certificates representing the
outstanding Equity Interests of such Subsidiary owned by such parent accompanied
by undated stock powers or other appropriate instruments of transfer executed in
blank; and

(iv) take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary to take whatever action is required under the Security Agreement or
otherwise deemed necessary in the reasonable opinion of the Collateral Agent

 

105



--------------------------------------------------------------------------------

to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it) valid and subsisting Liens on the properties purported
to be subject to the Security Documents delivered pursuant to this Section 6.12
and the Security Agreement, enforceable against all third parties in accordance
with their terms.

For the avoidance of doubt, (i) no Excluded Subsidiary shall be required
hereunder to guarantee the obligations of the Borrower or any Guarantor, (ii) no
Foreign Subsidiary shall be required hereunder to guarantee the obligations of
the Borrower or any Guarantor, (iii) no more than 65% of any class of Equity
Interests of any Foreign Subsidiary shall be required to be pledged to support
obligations of the Borrower or any Guarantor, and (iv) no Equity Interests of
any Excluded Subsidiary shall be required to be pledged.

(b) Upon the acquisition by any Loan Party of any property the Borrower will
cause such Loan Party to comply with the requirements under the Security
Documents and cause such assets to be subject to a perfected Lien in favor of
the Collateral Agent for the benefit of the Secured Parties to the extent
required under the Security Documents and the Borrower will cause the relevant
Loan Party to take such additional actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to above.

(c) In no event shall the Borrower or any Restricted Subsidiary be required to
(i) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any such Collateral, (ii) deliver control agreements with respect to, or
confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except, in the case of Collateral that constitutes
Capital Stock or intercompany notes in certificated form, delivering such
Capital Stock or intercompany notes (in the case of intercompany notes, limited
to any such note with a principal amount in excess of $5,000,000) to the
Collateral Agent (or another Person as required under the Security Agreement) or
(iii) deliver landlord lien waivers, estoppels or collateral access letters.

(d) Notwithstanding the foregoing, (x) the Collateral Agent shall not take a
security interest in (i) those assets as to which the Collateral Agent and the
Borrower shall agree (each acting reasonably) that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby or
(ii) assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of the operation of
Section 956 of the Code or any similar Law in any applicable jurisdiction) as
reasonably determined by the Borrower and notified in writing to the
Administrative Agent and (y) Liens required to be granted pursuant to this
Section 6.12 shall be subject

 

106



--------------------------------------------------------------------------------

to exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction). In the case of any conflict between this Agreement and
the Security Documents, the Security Documents shall govern and no assets are
required to be pledged or actions are required to be taken that are not required
to be pledged or taken under the Security Documents.

Section 6.13. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew all Environmental Permits necessary
for its operations and properties, and (c) in each case to the extent required
by Environmental Laws, conduct any investigation, study, sampling and testing,
and undertake any cleanup, removal, remedial or other action necessary to remove
and clean up all Hazardous Materials from any of its properties, in accordance
with the requirements of all Environmental Laws.

Section 6.14. Further Assurances. Promptly upon reasonable request by the
Collateral Agent (or, with respect to a Guaranty and any other Loan Document
(other than the Security Documents), the Administrative Agent) (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Guaranty, Security Document or any
other Loan Document and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent (or, with respect to a Guaranty and any other Loan Document (other than
the Security Documents), the Administrative Agent) may reasonably require from
time to time in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.

Section 6.15. [Reserved].

Section 6.16. Maintenance of Ratings. Use commercially reasonable efforts to
maintain a public corporate family rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Borrower (but, for the
avoidance of doubt, not to obtain or maintain a specific rating).

Section 6.17. Designation of Subsidiaries. The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing and (ii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purposes of
any Related Debt. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower

 

107



--------------------------------------------------------------------------------

therein at the date of designation in an amount equal to the net book value of
the Borrower’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Bank and the Administrative Agent) shall remain outstanding, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) [Reserved];

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) hereto (or,
to the extent not listed on such Schedule 7.01(b), where the fair market value
of all property to which such not listed Liens under this clause (b) attach is
less than $7,500,000 in the aggregate) and any modifications, replacements,
renewals, refinancings or extensions thereof; provided that (i) the Lien does
not encumber any additional property other than (A) property encumbered on the
date hereof, (B) after-acquired property that is affixed or incorporated into
the property encumbered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (C) proceeds and products of property referred to in (A) or
(B) and (ii) the replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens (if such obligations constitute
Indebtedness) is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges (x) which are not
overdue for a period of more than thirty (30) days or (y) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
(in the case of this clause (y)) adequate reserves with respect thereto are
maintained on the books of the Borrower or the applicable Person to the extent
required by GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdictions of organization);

 

108



--------------------------------------------------------------------------------

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction or contractors or other like
Liens arising in the ordinary course of business (x) which secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Lien or (y) which are being contested in good faith and by appropriate
proceedings diligently conducted, if (in the case of this clause (y)) adequate
reserves with respect thereto are maintained on the books of the Borrower or the
applicable Person to the extent required by GAAP; (or, for Foreign Subsidiaries,
in conformity with generally accepted accounting principles that are applicable
in their respective jurisdictions of organization);

(e) pledges, deposits or other Liens in the ordinary course of business or
consistent with past practice (i) (A) in connection with workers’ compensation,
unemployment insurance and other social security legislation or (B) securing
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to the Borrower or any
Restricted Subsidiary or under self-insurance arrangements in respect of such
obligations and Liens on insurance policies the proceeds thereof securing the
financing of insurance premiums with respect thereto or (ii) securing
obligations in respect of letters of credit or bank guarantees that have been
posted by the Borrower or any of its Restricted Subsidiaries to support the
payment of items set forth in sub-clauses (i)(A) or (B);

(f) pledges, deposits or other Liens to secure the performance of tenders, bids,
trade contracts, governmental contracts, leases and other contracts (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds, letters of credit or bankers’ acceptances
issued, and return-of-money bonds, performance and completion guarantees and
other obligations of a like nature (including (i) those to secure health, safety
and environmental obligations, (ii) those required or requested by any
Governmental Authority and (iii) letters of credit issued in lieu of any such
bonds or guarantees or to support the issuance thereof) in each case incurred in
the ordinary course of its business or consistent with past practice;

(g) easements, reservations, rights-of-way, restrictions (including building
orders, zoning restrictions and other land use restrictions imposed by, or
reserved to or vested in, Governmental Authorities), encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not materially interfere with the ordinary conduct
of the business of the applicable Person, and any exceptions in the mortgage
policies issued, and the surveys delivered, in connection with the Mortgages;

 

109



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of any such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

(i) Liens securing Indebtedness permitted under Section 7.03(b)(v),
Section 7.03(b)(vi) and Section 7.03(b)(xvi); provided that (i) such Liens
(other than any Liens securing any Permitted Refinancing of the Indebtedness
secured by such Liens) attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to leases evidencing Capital
Lease Obligations, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capital Lease Obligations and the proceeds and products thereof and customary
security deposits; provided that individual financings of equipment otherwise
permitted to be secured hereunder provided by one creditor (or its affiliates)
may be cross collateralized to other financings of equipment provided by such
creditor (or its affiliates);

(j) leases, licenses, subleases or sublicenses granted to or from others in the
ordinary course of business (x) which do not interfere in any material respect
with the business of the Borrower or any of its material Restricted Subsidiaries
or (y) which are not granted for the purpose of securing any Indebtedness of the
Borrower or any Restricted Subsidiary owing to such lessee, licensee, sublessee
or sublicensee;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

110



--------------------------------------------------------------------------------

(m) Liens (i) on cash advances or Cash Equivalents in favor of the seller of any
property to be acquired in an Investment permitted under this Agreement to be
applied against the purchase price for such Investment, or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05;

(n) Liens on property or shares or stock of any Foreign Subsidiary that does not
constitute Collateral securing Indebtedness or other obligations of any Foreign
Subsidiary to the extent permitted under Section 7.03(b);

(o) Liens in favor of the Borrower or a Restricted Subsidiary of the Borrower
securing Indebtedness permitted under Section 7.03(b)(iv);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the Closing Date and any modifications, replacements,
renewals or extensions thereof (including Liens securing Permitted Refinancings
of Indebtedness secured by such Liens); provided that (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary and (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

(q) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable Laws) regarding leases entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business and not otherwise
prohibited by this Agreement;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

 

111



--------------------------------------------------------------------------------

(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(u) Permitted Encumbrances;

(v) other Liens securing Indebtedness incurred in the ordinary course of
business outstanding in an aggregate principal amount (at the time of incurrence
thereof) not to exceed the greater of $50,000,000 and 5.0% of Consolidated
Tangible Assets;

(w) Liens on Securitization Assets owned by a Securitization Subsidiary securing
Indebtedness permitted by Section 7.03(b)(xvii);

(x) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(y) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(z) Liens securing (x) any Swap Contracts, including Secured Hedge Agreements,
permitted hereunder or (y) cash management obligations, including Cash
Management Obligations, permitted hereunder;

(aa) Liens on cash and Cash Equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(bb) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any Joint Venture or similar arrangement pursuant to
any Joint Venture or similar agreement;

(cc) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.03(b)(xviii) or (xix);

 

112



--------------------------------------------------------------------------------

(dd) customary Liens of an indenture trustee on money or property held or
collected by it to secure fees, expenses and indemnities owing to it by any
obligor under an indenture;

(ee) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(ff) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of
Indebtedness permitted to be incurred hereunder;

(gg) Liens arising out of any license, sublicense or cross license of
intellectual property to or from the Borrower or any Restricted Subsidiary
permitted under Section 7.05(n)(i); and

(hh) Liens securing Indebtedness in an aggregate principal amount (as of the
date of incurrence of any such Indebtedness and after giving pro forma effect to
the incurrence thereof and the application of the net proceeds therefrom (or as
of the date of the initial borrowing of such Indebtedness after giving pro forma
effect to the incurrence of the entire committed amount of such Indebtedness)),
not exceeding the greater of (A) $1,550.0 million and (B) the maximum aggregate
principal amount of Senior Secured Indebtedness that could be incurred without
exceeding a Senior Secured Indebtedness to EBITDA Ratio for the Borrower of 3.50
to 1.00.

Section 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Borrower or such Restricted Subsidiary in assets that
were cash or Cash Equivalents when such Investment was made;

(b) (i) loans and advances to officers, directors and employees of any Parent,
the Borrower or any of their respective Subsidiaries (x) for business-related
travel expenses, moving expenses and other similar expenses, in each case
incurred in the ordinary course of business or consistent with past practice or
(y) to fund such Person’s purchases of Equity Interests of the Borrower or any
Parent in an aggregate principal amount (net of any proceeds of such loans and
advances used to purchase Equity Interests of the Borrower or contributed to the
equity capital thereof) not to exceed, in the case of this clause (y),
$25,000,000 outstanding at any time and (ii) promissory notes of any officer,
director, employee or other member of the management of any Parent, the Borrower
or any of their respective Subsidiaries acquired in connection with the issuance
of Equity Interests of the Borrower or any Parent (including any options,
warrants or other rights in respect thereof) to such Person;

 

113



--------------------------------------------------------------------------------

(c) Investments (i) by the Borrower or any of its Restricted Subsidiaries in any
Loan Party (including any new Restricted Subsidiary which becomes a Loan Party
or is being merged into an entity that becomes a Loan Party), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party and (iii) by any Loan Party in any
Restricted Subsidiary that is not a Loan Party; provided that the aggregate
amount (net of any cash repayment of or return on such Investments theretofore
received not to exceed the original amount invested) of all such Investments
pursuant to this clause (iii) (excluding, for the avoidance of doubt, any such
Investments made pursuant to paragraph (iv) below), together with the Specified
Acquisitions Aggregate Amount at any time outstanding, does not exceed the
greater of $300,000,000 and 25.6% of Consolidated Tangible Assets and (iv) by
any Loan Party in any Restricted Subsidiary that is not a Loan Party made for
tax planning and reorganization purposes; provided that the aggregate amount
(net of any cash repayment of or return on such Investments theretofore received
not to exceed the original amount invested) of all such Investments pursuant to
this clause (iv) at any time outstanding (excluding, for the avoidance of doubt,
any such Investments made pursuant to paragraph (iii) above), does not exceed
the greater of $250,000,000 and 22.5% of Consolidated Tangible Assets;

(d) Investments consisting of accounts receivable or notes receivable arising in
the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
otherwise, and other credits or investments consisting of prepayments or loans
to suppliers or distributors in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness (including Guarantees),
fundamental changes, Dispositions and Restricted Payments permitted under
Section 7.01, 7.03, 7.04, 7.05 and 7.06, respectively;

(f) Investments existing on the date hereof or made pursuant to binding
commitments in effect on the date hereof and set forth on Schedule 7.02(f) and
any modification, replacement, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of Equity
Interests in a

 

114



--------------------------------------------------------------------------------

Person if, following such purchase or other acquisition of Equity Interests,
such Person shall be a Subsidiary of the Borrower (including, without
limitation, as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

(i) each applicable Loan Party and any such newly created or acquired Restricted
Subsidiary shall, or will within the times specified therein, have complied with
the requirements of Section 6.12 or made arrangements reasonably satisfactory to
the Administrative Agent for compliance after the effectiveness of such
Permitted Acquisition, as applicable;

(ii) other than with respect to a Designated Acquisition, with respect to any
acquisition of Equity Interests in a Person that, immediately following such
acquisition, will not be a Loan Party and any acquisition of property, assets or
business by a Person that is not a Loan Party (including, in each case, as a
result of such Person being or being owned by a non-Wholly Owned Subsidiary)
(each, a “Specified Acquisition”), the total cash consideration (including,
without limitation, earn-outs and other contingent payment obligations to the
sellers thereof but excluding any Excluded Consideration) paid by or on behalf
of the Borrower and its Restricted Subsidiaries for any such Specified
Acquisition, plus the total cash consideration paid by or on behalf of the
Borrower and its Restricted Subsidiaries for all other Specified Acquisitions
made by the Borrower and its Restricted Subsidiaries pursuant to this
Section 7.02(i) (such aggregate amount, the “Specified Acquisitions Aggregate
Amount”) shall not exceed the greater of $100,000,000 and 9.0% of Consolidated
Tangible Assets and, when aggregated with all Investments made pursuant to
Section 7.02(c)(iii) at any time outstanding, shall not exceed the greater of
$300,000,000 and 22.5% of Consolidated Tangible Assets;

(iii) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing, provided that to the extent that the acquisition is a Limited
Condition Acquisition the requirement that there be no Event of Default under
this paragraph (iii) shall only be required to be satisfied on the date on which
definitive agreements with respect to such Limited Condition Acquisition are
entered into;

(iv) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer, in form and substance reasonably

 

115



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition
(or, with respect to requirements under Section 6.12, on or prior to the time
such requirement is required to be satisfied under Section 6.12), provided that
no such certificate shall be required to be delivered if the aggregate cash
consideration to be paid in connection with such acquisition does not exceed
$40,000,000;

(j) Investments the payment for which consists of Equity Interests of the
Borrower or any Parent or any employee investment vehicles (exclusive of
Disqualified Equity Interests);

(k) [Reserved];

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other Persons and in settlement of delinquent obligations of, and other disputes
with, customers, suppliers and other Persons arising in the ordinary course of
business and upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

(m) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 7.06;

(n) other Investments; provided that such Investments (net of any cash repayment
of or return on such Investments theretofore received) do not exceed (at the
time any such Investment is made and without giving effect to the sale of any
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities) (i) the greater of (A) $100,000,000 and
(B) 9.0% of Consolidated Tangible Assets plus (ii) the Available CNI Amount;
provided that before and immediately after giving effect to such Investment, no
Default or Event of Default shall exist or would result from such Investment;

(o) advances of payroll payments to employees or consultants, or other advances
of salaries or compensation to employees or consultants, in each case in the
ordinary course of business;

(p) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing the Qualified Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Subsidiary is in the form of a Purchase Money Note, contribution
of additional Securitization Assets or equity investments;

 

116



--------------------------------------------------------------------------------

(q) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(q) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash and/or marketable securities, not to exceed the greater of
(x) $75,000,000 and (y) 6.5% of Consolidated Tangible Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided
that before and immediately after giving effect to such Investment, no Default
or Event of Default shall exist or would result from such Investment;

(r) any advance directly or indirectly related to royalties or future profits
(whether or not recouped), directly or indirectly (including through capital
contributions or loans to an entity or Joint Venture relating to such artist(s)
or writer(s)), to one or more artists or writers pursuant to label and license
agreements, agreements with artists/writers and related ventures, pressing and
distribution agreements, publishing agreements and any similar contract or
agreement entered into from time to time in the ordinary course of business;

(s) Investments in any Subsidiary or any Joint Venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(t) loans made by the Borrower to WMG Acquisition (UK) Limited in an aggregate
amount of up to £200,000,000 at any time outstanding;

(u) Investments by the Borrower or a Restricted Subsidiary in (i) Joint Ventures
engaged in a Permitted Business and (ii) non-Wholly Owned Subsidiaries in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (u) that are at that time outstanding, not to exceed the greater of
$100,000,000 and 9.0% of Consolidated Tangible Assets;

(v) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(w) Investments consisting of licensing or contribution of IP Rights pursuant to
joint marketing or similar arrangements with other Persons;

 

117



--------------------------------------------------------------------------------

(x) Investments by the Borrower or a Restricted Subsidiary in a Permitted
Business in an aggregate amount, taken together with all other Investments made
pursuant to this clause (x) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash and/or marketable securities), not to exceed
the greater of $150,000,000 and 13% of Consolidated Tangible Assets;

(y) loans and advances to, or guarantees of Indebtedness of, employees not in
excess of $25,000,000 in the aggregate outstanding at any time;

(z) Investments made in Joint Ventures in existence on the Closing Date as
required by, or made pursuant to, buy/sell arrangements between the joint
venture parties set forth in, joint venture agreements and similar binding
arrangements in effect on the Closing Date;

(aa) Investments in the ordinary course of business consisting of customary
trade arrangements with customers;

(bb) the licensing, sublicensing or contribution of intellectual property rights
pursuant to joint marketing arrangements with Persons other than the Borrower
and the Restricted Subsidiaries in the ordinary course of business;

(cc) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the date hereof and in accordance with
this Section 7.02 and/or Section 7.04, as applicable, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

(dd) any Investments in a Restricted Subsidiary that is not a Loan Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

(ee) [Reserved];

(ff) [Reserved];

(gg) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials or equipment or purchases, acquisitions,
licenses or leases of other assets, intellectual property, or other rights, in
each case in the ordinary course of business;

 

118



--------------------------------------------------------------------------------

(hh) [Reserved]; and

(ii) Investments in securities or other assets not constituting cash or Cash
Equivalents and received in connection with a Disposition made in accordance
with Section 7.05,

all such Investments set forth in these clauses (a) through (ii) being
collectively referred to as “Permitted Investments”.

The amount of all Investments (other than cash) will be the fair market value on
the date of the Investment of the asset(s) or securities proposed to be
transferred or issued to the Borrower or such Subsidiary, as the case may be,
pursuant to the Investment.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) in the case of the Borrower:

(i) [Reserved];

(ii) Permitted Subordinated Indebtedness in an aggregate amount at any time
outstanding not to exceed the greater of $100,000,000 million and 9.0% of
Consolidated Tangible Assets; and

(b) in the case of the Borrower and its Restricted Subsidiaries:

(i) [Reserved];

(ii) the Senior Unsecured Notes and the other Indebtedness outstanding on the
date hereof and listed on Schedule 7.03(b) and any Permitted Refinancing
thereof;

(iii) Guarantees of the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or such Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting Related Debt shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
in the form of Exhibit D or a guaranty supplement and (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

119



--------------------------------------------------------------------------------

(iv) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) any
Restricted Subsidiary that is not a Loan Party owing to (1) any other Restricted
Subsidiary that is not a Loan Party or (2) the Borrower or a Loan Party in
respect of an Investment permitted under Section 7.02(c), Section 7.02(f),
Section 7.02(n), Section 7.02(s), Section 7.02(t), Section 7.02(u),
Section 7.02(x), Section 7.02(z) or Section 7.02(dd) and (C) any Loan Party
owing to any Restricted Subsidiary that is not a Loan Party; provided that
(x) any subsequent issuance or transfer of any Equity Interests or any other
event that results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of any such Indebtedness (except to the
Borrower or a Restricted Subsidiary) shall be deemed, in each case, to
constitute the incurrence of such Indebtedness by the issuer thereof and (y) in
the case of Indebtedness owed by the Borrower to a Restricted Subsidiary that is
not a Guarantor all such Indebtedness of any Loan Party incurred under clause
(iv)(C) must be expressly subordinated to its Obligations;

(v) Indebtedness (including Capital Lease Obligations and purchase money
obligations) incurred by the Borrower or any Restricted Subsidiary to finance
the purchase, repair, lease or improvement of property (real or personal) or
equipment that is used or useful in a Permitted Business (whether through the
direct purchase of assets or the Equity Interests of any Person owning such
assets) and any Permitted Refinancing thereof; provided that the aggregate
amount of all such Indebtedness at any time outstanding shall not exceed the
greater of (x) $50,000,000 and (y) 5.0% of Consolidated Tangible Assets;

(vi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding for all such Persons taken together (excluding Indebtedness
referred to in clause (iv) above) not exceeding the greater of (x) $100,000,000
and (y) 9.0% of the Consolidated Tangible Assets;

(vii) Indebtedness in respect of Swap Contracts required in connection with any
Securitization Financing or in respect of other Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;

(viii) Indebtedness (other than for borrowed money) subject to Liens permitted
under Section 7.01;

(ix) (A) Indebtedness of the Borrower and its Restricted Subsidiaries
(1) assumed, or of a Person that becomes a Restricted Subsidiary (or is merged
or consolidated with or into the Borrower or a Restricted Subsidiary), in each
case in connection with any Permitted

 

120



--------------------------------------------------------------------------------

Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (2) owed to the seller of any property acquired
in a Permitted Acquisition on an unsecured basis, provided that any such
Indebtedness shall be subordinated to the Obligations, which subordination shall
be on terms reasonably satisfactory to the Administrative Agent, if the
aggregate amount of Indebtedness incurred under this clause (2) exceeds
$50,000,000 at any time outstanding; in each case, so long as both immediately
prior and after giving effect to such assumption, a Person becoming a Restricted
Subsidiary or incurrence, no Event of Default shall exist or result therefrom;
and (B) any Permitted Refinancing of the Indebtedness set forth in clause
(ix)(A) above;

(x) Indebtedness representing deferred compensation or stock based compensation
to officers, directors and employees of any Parent, the Borrower and its
Subsidiaries incurred in the ordinary course of business;

(xi) Indebtedness consisting of obligations of the Borrower or its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
permitted under Section 7.02;

(xii) cash management obligations and other Indebtedness in respect of netting
services, cash pooling, overdraft protections, credit card programs, automatic
clearinghouse arrangements and similar arrangements in each case in connection
with deposit accounts arrangements and in the ordinary course of business, and
Indebtedness or other obligations under any Cash Management Obligations;

(xiii) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees of any Parent, the Borrower
or any Restricted Subsidiary, their respective estates, heirs, spouses or former
spouses in lieu of or combined with cash payments to finance the purchase or
redemption of Equity Interests of the Borrower or any Parent permitted by
Section 7.06;

(xiv) Indebtedness incurred by the Borrower or its Restricted Subsidiaries in a
Permitted Acquisition, Disposition or Investment permitted under Section 7.02
under agreements providing for indemnification, earn-outs, incentive
non-competes, adjustments of the purchase price or similar adjustments and
contingent obligations;

(xv) [Reserved];

 

121



--------------------------------------------------------------------------------

(xvi) Indebtedness in an aggregate principal amount at any time outstanding not
to exceed the greater of $250,000,000 and 17.5% of Consolidated Tangible Assets;

(xvii) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is non-recourse to the Borrower or any Restricted
Subsidiary (except for Standard Securitization Undertakings);

(xviii) Non-Recourse Product Financing Indebtedness;

(xix) Non-Recourse Acquisition Financing Indebtedness;

(xx) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxi) Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit, bankers’ acceptances, bank guarantees, warehouse receipt or similar
facilities issued or entered into in the ordinary course of business, (including
in respect of actual or potential tax liabilities, workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims); provided
that upon the drawing of such letters of credit or other instruments or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;

(xxii) obligations in respect of performance and surety bonds and performance
and completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries or obligations in respect of letters of credit, in each case in the
ordinary course of business or consistent with past practice;

(xxiii) Indebtedness (a) pursuant to this Agreement and the other Loan
Documents, (b) pursuant to any other Credit Agreement and (c) pursuant to the
2012 Senior Secured Notes, in a maximum principal amount for all such
Indebtedness at any time outstanding, together with amounts outstanding under a
Qualified Securitization Financing incurred pursuant to clause (xvii) above, not
to exceed the greater of (A) $1,550.0 million and (B) the maximum aggregate
principal amount (as of the date of incurrence of any such Indebtedness and
after giving pro forma effect to

 

122



--------------------------------------------------------------------------------

the incurrence thereof and the application of the net proceeds therefrom (or as
of the date of the initial borrowing of such Indebtedness after giving pro forma
effect to the incurrence of the entire committed amount of such Indebtedness))
that can be incurred without exceeding a Senior Secured Indebtedness to EBITDA
Ratio for the Borrower of 3.50 to 1.00 (it being understood that, for purposes
of determining compliance under this clause (xxiii), that any Indebtedness
incurred under this clause (xxiii) (whether or not secured), other than
Revolving Credit Agreement Indebtedness, will be included in the amount of
Senior Secured Indebtedness for purposes of calculating the Senior Secured
Indebtedness to EBITDA Ratio);

(xxiv) Indebtedness arising from the honoring by a bank or financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Indebtedness is extinguished
within five Business Days of its incurrence;

(xxv) Indebtedness supported by a Letter of Credit in a principal amount not in
excess of the stated amount of such Letter of Credit;

(xxvi) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to the Borrower, any Subsidiary or Joint Venture in the ordinary course
of business;

(xxvii) Indebtedness of WMG Acquisition (UK) Limited arising from the Investment
described in Section 7.02(t);

(xxviii) [Reserved];

(xxix) [Reserved];

(xxx) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business or consistent with prudent
business practice and not for speculative purposes;

(xxxi) Indebtedness of (A) the Borrower or a Restricted Subsidiary incurred to
finance an acquisition of any assets (including Equity Interests), business or
Person or (B) Persons that are acquired by the Borrower or any Restricted
Subsidiary or merged or consolidated with or into the Borrower or a Restricted
Subsidiary in accordance with the terms of this Agreement; provided that after
giving effect to such acquisition, merger or consolidation (including the
incurrence of such Indebtedness) either (x) the Borrower would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to clause (xxxii) below
or (y) the Fixed Charge Coverage Ratio would be equal to or greater than
immediately prior to such acquisition, merger or consolidation;

 

123



--------------------------------------------------------------------------------

(xxxii) Indebtedness (including Acquired Debt) where at the time of incurrence
of such Indebtedness the Fixed Charge Coverage Ratio for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available (or, if earlier, were required to be delivered pursuant to
Section 6.01(a) or Section 6.01(b)) immediately preceding the date on which such
additional Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided that the aggregate principal amount of
Indebtedness that may be incurred pursuant to the foregoing by Restricted
Subsidiaries that are not Guarantors shall not exceed $100.0 million at any one
time outstanding; and

(xxxiii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest in respect of
obligations described in clauses (i) through (xxxii) above.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this covenant.

Further, for purposes of determining compliance with this covenant:

(A) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in clause (a) or clause (b)(i) through (b)(xxx) or (b)(xxxiii) above or is
entitled to be incurred pursuant to Section 7.03(b)(xxiii), (b)(xxxi) or
(b)(xxxii) above, the Borrower, in its sole discretion, will be permitted to
classify or reclassify such item of Indebtedness (or any portion thereof) in any
manner that complies with this covenant and will only be required to include the
amount and type of such Indebtedness (or portion thereof) in one of the above
clauses or paragraphs; provided that Indebtedness outstanding on the Closing
Date under the Senior Term Loan Agreement, the 2012 Senior Secured Notes and the
Senior Unsecured Notes shall be classified as incurred under a provision of
clause (b) above other than (b)(xxxii) above; and

 

124



--------------------------------------------------------------------------------

(B) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in clauses (a) and (b) above; and

(C) the principal amount of Indebtedness outstanding under any clause of this
Section 7.03 shall be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness.

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction), provided that the Borrower shall be the continuing or
surviving Person or the surviving Person shall expressly assume the obligations
of the Borrower in a manner reasonably acceptable to the Administrative Agent,
or (ii) any one or more other Restricted Subsidiaries, provided that when any
Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, (A) a Loan Party shall be the continuing or surviving Person or
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Section 7.02 and Section 7.03;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Restricted Subsidiary may change its legal form if the Borrower
determines in good faith that such action is in the best interest of Borrower
and its Restricted Subsidiaries taken as a whole and is not disadvantageous to
the Lenders in any material respect; provided that the applicable Loan Party
shall comply with Section 2.10 of the Security Agreement;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party, then the transferee must either be the Borrower or another Loan
Party or (ii) to the extent constituting an Investment, such Investment must be
a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 and 7.03, respectively;

(d) any Restricted Subsidiary may merge, amalgamate or consolidate with, or
dissolve into, any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that (i) the continuing or surviving Person
shall

 

125



--------------------------------------------------------------------------------

be a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall, or will within the times specified therein, have complied
with the requirements of Section 6.12 to the extent Section 6.12 is applicable,
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.02 or (iii) to the extent
constituting a Disposition, such Disposition must be permitted in accordance
with Section 7.05;

(e) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;
and

(f) any Restricted Subsidiary may liquidate or otherwise cease to exist if the
Borrower determines in good faith that such action is in the best interests of
the Borrower and its Restricted Subsidiaries taken as a whole and is not
disadvantageous to the Lenders in any material respect (it being understood
that, in the case of any liquidation of a Guarantor, such Guarantor shall at or
before the time of such liquidation (or as part of the liquidation process)
transfer its assets to another Guarantor or the Borrower unless a Disposition of
such assets to a Restricted Subsidiary that is not a Guarantor or the Borrower
is permitted hereunder);

provided that, for the purposes of this covenant only, neither a Music
Publishing Sale nor a Recorded Music Sale will be deemed to be a sale,
assignment, transfer, conveyance or other disposition of all or substantially
all of the properties or assets of the Borrower or of any of its Restricted
Subsidiaries. For the avoidance of doubt, (1) the Borrower may therefore
consummate a Music Publishing Sale in accordance with Section 7.05 without
complying with this Section 7.04 notwithstanding anything to the contrary in
this Section 7.04, (2) the Borrower may therefore consummate a Recorded Music
Sale in accordance with Section 7.05 without complying with this Section 7.04
notwithstanding anything to the contrary in this Section 7.04 and (3) the
determination in the preceding proviso shall not affect the determination of
what constitutes all or substantially all the assets of the Borrower under any
other contract to which the Borrower is a party.

Section 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) (i) Dispositions of inventory or goods held for sale in the ordinary course
of business, and (ii) dispositions of Equity Interests received as consideration
under contracts entered into in the ordinary course of business with digital
service providers or other providers;

 

126



--------------------------------------------------------------------------------

(c) Dispositions of property by any Restricted Subsidiary to the Borrower or to
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must either be the Borrower or another
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;

(d) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(e) Dispositions of cash and Cash Equivalents;

(f) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(g) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;

(h) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(i) Dispositions of property or assets by the Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such
Disposition, (ii) (x) such property or assets were acquired (or the relevant
Restricted Subsidiary that owns such property or assets was acquired) by the
Borrower and/or its Restricted Subsidiaries after the Closing Date (or, in the
case of any such property or assets, property or assets of an equivalent market
value substituted therefor) or (y) in relation to property or assets not so
acquired, the aggregate book value of all such property or assets shall not
exceed $150,000,000 in any fiscal year or $300,000,000 in the aggregate since
the Closing Date and (iii) at least 75% of the purchase price for such property
shall be paid to the Borrower or such Restricted Subsidiary, as applicable, in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (i)(iii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or

 

127



--------------------------------------------------------------------------------

Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable Disposition; and (C) any Designated Non-Cash
Consideration in respect of such Disposition having an aggregate fair market
value, taken together with the Designated Non-Cash Consideration in respect of
all other Dispositions, not to exceed the greater of $100,000,000 and 9% of
Consolidated Tangible Assets (with the fair market value of each item of
Designated Non-Cash Consideration being measured as of the time received);

(j) Dispositions of Securitization Assets and other related assets of the type
specified in the definition of “Securitization Financing” (or a fractional
undivided interest therein) in a Qualified Securitization Financing;

(k) Dispositions listed on Schedule 7.05(k);

(l) Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in, joint venture arrangements and similar binding arrangements;

(m) the abandonment of IP Rights in the ordinary course of business, which in
the reasonable good faith determination of the Borrower are not material to the
conduct of the business of the Borrower and its Restricted Subsidiaries taken as
a whole;

(n) (i) the cross-licensing or licensing of IP Rights, in the ordinary course of
business in a manner that does not materially interfere with the business of the
Borrower and its Restricted Subsidiaries and (ii) the contemporaneous exchange,
in the ordinary course of business, of property for property of a like kind, to
the extent that the property received in such exchange is of a value equivalent
to the value of the property exchanged (provided that after giving effect to
such exchange, the value of the property of the Borrower or any other Loan Party
subject to Liens in favor of the Collateral Agent under the Security Documents
is not materially reduced);

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) any Music Publishing Sale;

(q) any sale, transfer or other disposition necessary or advisable in the good
faith determination of the Borrower in order to consummate any acquisition
(including any acquisition by means of a merger or consolidation with or into
the Borrower or any Restricted Subsidiary);

 

128



--------------------------------------------------------------------------------

(r) Disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50,000,000;

(s) foreclosures, condemnations or any similar actions with respect to assets;

(t) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(u) the unwinding or termination of any Swap Contracts;

(v) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii) an
amount equal to the net proceeds of such Disposition is promptly applied to the
purchase price of such replacement property;

(w) [Reserved];

(x) the Disposition of assets acquired pursuant to a Permitted Acquisition which
assets are not used or useful in the conduct of the business of the Borrower and
the Restricted Subsidiaries; and

(y) any Recorded Music Sale.

Provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (c), (d), (k), (m), (r) or (s)), shall be
for no less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 to any Person other than the Borrower or any of its
Restricted Subsidiaries, such Collateral shall be sold free and clear of the
Liens created by the Loan Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to, and shall, take any actions necessary
or appropriate in order to effect the foregoing.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly Owned Restricted Subsidiary, to the Borrower and any such other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests);

 

129



--------------------------------------------------------------------------------

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

(c) the Borrower may make Restricted Payments in an aggregate amount at any time
outstanding equal to the amount of Excluded Contributions;

(d) the Borrower may make Restricted Payments in connection with the
Transactions or the 2011 Transactions;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into transactions and take actions expressly
permitted by Section 7.02 (other than clauses (e) or (m) of Section 7.02),
Section 7.04, Section 7.05 or Section 7.08;

(f) repurchases or withholding of Equity Interests deemed to occur upon exercise
of stock options or warrants, or the vesting of restricted stock (including
restricted stock units) or other Equity Interests, if such Equity Interests
represent a portion of the exercise price of, or withholding obligation with
respect to, such options, warrants, restricted stock or other Equity Interests
and any related payment or withholding in respect of such obligation;

(g) to pay for the repurchase, retirement, redemption or other acquisition or
retirement of common Equity Interests of the Borrower or any Parent or any
employee investment vehicles held by any future, present or former director,
officer, employee members of management, consultants of the Borrower, any Parent
or any of its Subsidiaries or their respective estates, heirs, spouses or former
spouses pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement (including, for the avoidance
of doubt, any principal and interest payable on any notes issued by the
Borrower, any Subsidiary or any Parent in connection with any such repurchase,
retirement or other acquisition), or any stock subscription or shareholder,
equity holder, partnership or limited liability company agreement, including any
Equity Interest rolled over by management of the Borrower, any Subsidiary or any
Parent in connection with the 2011 Transactions; provided that the aggregate
amount of Restricted Payments made under this clause (g) does not exceed in any
calendar year $50,000,000 (with unused amounts in any calendar year being
carried over to any succeeding calendar year, it being understood that the
Borrower may elect to apply all or any portion of the amounts so carried over in
any calendar year); and provided further that such amount in any calendar year
may be increased by an amount not to exceed (A) the cash proceeds from the sale
of Equity Interests (other than Disqualified Equity Interests) of the Borrower
and, to the extent contributed to the Borrower, Equity Interests of any Parent
or any employee investment vehicle, in each case to any future, present or
former, director,

 

130



--------------------------------------------------------------------------------

employee, consultant or member of management of the Borrower or any Parent or
any of its Subsidiaries that occurs after the Closing Date plus (B) the amount
of any cash bonuses otherwise payable to any future, present or former,
director, employee, consultant or member of management of the Borrower, any
Parent or any of its Subsidiaries that are foregone in return for the receipt of
Equity Interests of the Borrower, any Parent or any of its Subsidiaries or any
employee investment vehicle pursuant to a deferred compensation plan of such
entity plus (C) the cash proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries after the Closing Date (provided
that the Borrower may elect to apply all or any portion of the aggregate
increase contemplated by clauses (A), (B) and (C) above in any calendar year)
less (D) the amount of any Restricted Payments previously made pursuant to
clauses (A), (B) and (C) of this clause (g); and provided further that
cancellation of Indebtedness owing to the Borrower from any future, present or
former, director, employee, consultant or member of management of the Borrower,
any Parent, or any of its Subsidiaries or their respective estates, heirs,
spouses or former spouses in connection with a repurchase of Equity Interests of
the Borrower or any Parent shall not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

(h) the Borrower and its Restricted Subsidiaries may make Restricted Payments to
any Parent in amounts intended to enable any such Parent to pay or cause to be
paid:

(i) franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate or other legal existence;

(ii) federal, foreign, state and local income or franchise taxes with respect to
any period for which the Borrower or any of its Subsidiaries is a member of a
consolidated, combined or unitary group of which such Parent is a member;
provided that the amount of such payments shall not exceed the tax liability
that the Borrower and its Subsidiaries would have incurred were such taxes
determined as if such entities were a stand-alone group; and provided that
Restricted Payments under this clause in respect of any taxes attributable to
the income of any Unrestricted Subsidiaries may be made only to the extent that
such Unrestricted Subsidiaries have made cash payments to the Borrower or its
Restricted Subsidiaries;

(iii) customary salary, bonus and other benefits payable to officers, directors,
employees or members of management of any Parent to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries;

 

131



--------------------------------------------------------------------------------

(iv) general corporate overhead costs and expenses (including professional
expenses) for any Parent to the extent such costs and expenses are attributable
to the ownership or operation of the Borrower and its Restricted Subsidiaries,
and amounts to fund any charitable foundation of any Parent;

(v) fees and expenses other than to Affiliates related to any unsuccessful
equity or debt offering not prohibited by this Agreement and fees and expenses
related to any disposition or acquisition or investment transaction by the
Borrower, any Parent or any Subsidiary (or any acquisition of or investment in
any business, assets or property that will be contributed to the Borrower, any
Parent or any Subsidiary as part of the same or a related transaction) not
prohibited by this Agreement;

(vi) taxes arising by virtue of (a) having capital stock outstanding or being a
direct or indirect holding company parent of the Borrower, any Subsidiary of the
Borrower or any Parent, (b) having guaranteed any obligations of the Borrower or
any Subsidiary of the Borrower, (c) having made a payment in respect of any of
the payments permitted to be made to it under this Section 7.06, (d) any actions
taken with respect to any IP Rights and associated rights relating to the
business of the Borrower or any Subsidiary of the Borrower and (e) the receipt
of, or entitlement to, any payment permitted to be made under this Section 7.06
or any payment in connection with the Transactions or the 2011 Transactions,
including any payment received after the Closing Date pursuant to any agreement
related to the Transactions or the 2011 Transactions;

(vii) payments made or expected to be made to cover social security, medicare,
withholding and other taxes payable in connection with any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of any Parent or to make any other payment that would, if made by the
Borrower or any Restricted Subsidiary, be permitted pursuant to clause
(k) below;

(viii) annual management, consulting, monitoring and advisory fees to any of the
Sponsor and its Affiliates in an aggregate amount in any fiscal year not to
exceed the Maximum Management Fee Amount, and related expenses and indemnities,
pursuant to the Sponsor Management Agreement or otherwise; and

(ix) interest and principal when due on the Holdco Senior Unsecured Notes;
provided that before and immediately after giving effect to such payment, no
Event of Default under Section 8.01(a) or (f) shall exist or would result from
such action;

 

132



--------------------------------------------------------------------------------

(i) from and after a Qualifying IPO the declaration and payment of dividends on
the Borrower’s common stock (or the payment of dividends to any Parent to fund a
payment of dividends on such Parent’s common stock), following the first
Qualifying IPO of the Borrower’s common stock or the common stock of any Parent
after the Closing Date, of up to 6% per annum of the net cash proceeds received
by or contributed to the Borrower in or from any such Qualifying IPO;

(j) Restricted Payments in an aggregate amount not to exceed (x) together with
the aggregate amount of prepayments, redemptions, purchases, defeasances and
other payments made pursuant to Section 7.12(a)(iii)(x), the greater of
$100,000,000 and 10.0% of Consolidated Tangible Assets plus (y) the Available
CNI Amount, provided that before and immediately after giving effect to such
Restricted Payment, no Default or Event of Default shall exist or would result
from such action;

(k) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former, director, employee, officer,
consultant or member of management of the Borrower, any of its Subsidiaries or
any Parent and their respective estates, heirs, spouses and former spouses and
repurchases or withholding of Equity Interests deemed to occur upon exercise of
stock options or warrants or the vesting of equity awards (including restricted
stock and restricted stock units) if such Equity Interests represent a portion
of the exercise price of, or withholding obligation with respect to, such
options, warrants or equity awards and any related payment in respect of such
obligation;

(l) [Reserved];

(m) the declaration and payment of dividends to, or the making of loans to,
Holdings in an amount not exceeding the amount of Excess Proceeds remaining
after the consummation of any Asset Sale Offer (each as defined in the Senior
Unsecured Notes Indenture), the proceeds of which are applied solely to the
repurchase, redemption, defeasance or other acquisition or retirement for value
of any Holdco Senior Unsecured Notes; provided that before and immediately after
giving effect to such payment, no Event of Default under Section 8.01(a) or
(f) shall exist or would result from such action;

(n) the repurchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower deemed to occur in connection with paying cash
in lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement;

 

133



--------------------------------------------------------------------------------

(o) the payment of any dividend or other distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or other
distribution or giving of the redemption notice as the case may be if at the
date of declaration or notice, the dividend or other distribution or redemption
would have complied with this Section 7.06; and

(p) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Borrower or any direct or indirect parent company
(“Retired Capital Stock”) in exchange for or out of the proceeds of the sale or
issuance (other than to a Restricted Subsidiary or the Issuer) of Equity
Interests of the Borrower or any direct or indirect parent company thereof to
the extent contributed to the equity capital of the Borrower (in each case,
other than Disqualified Stock) (“Refunding Capital Stock”) or any contributions
to the equity capital of the Borrower and (B) the declaration and payment of
dividends on the Retired Capital Stock out of the proceeds of the sale or
issuance (other than to a Subsidiary of the Borrower or to an employee stock
ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Refunding Capital Stock.

Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from (a) those lines of business conducted by
the Borrower and its Subsidiaries on the Closing Date or (b) those lines of
business reasonably related, complementary, incidental or ancillary to those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any reasonable extensions, developments or expansions of any thereof.

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower involving aggregate consideration in
excess of $15,000,000, whether or not in the ordinary course of business, other
than (a) transactions among the Borrower and/or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction,
(b) on fair and reasonable terms substantially as favorable to the Borrower or
such Restricted Subsidiary as would be obtainable by the Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the payment of fees and expenses in
connection with the consummation of the Transactions and the 2011 Transactions,
including, for the avoidance of doubt, any reimbursement on or after the date
hereof of such fees and expenses paid by the Sponsor and its Affiliates, (d) so
long as no Event of Default shall have occurred and be continuing under
Section 8.01(f), the payment of management, consulting, advisory and monitoring
fees to the Sponsor and its Affiliates in settlement of all amounts payable
pursuant to the Sponsor Management

 

134



--------------------------------------------------------------------------------

Agreement or otherwise in an aggregate amount not to exceed the Maximum
Management Fee Amount, and related expenses and indemnities pursuant to the
Sponsor Management Agreement or otherwise, (e) equity issuances by the Borrower
permitted under Section 7.06, (f) loans and other transactions by the Borrower
and its Restricted Subsidiaries to the extent permitted under this Article VII,
(g) customary fees and compensation payable to, and indemnities and
reimbursements provided on behalf of, officers, directors, employees or
consultants of the Borrower, any Parent or any Restricted Subsidiaries,
(h) entering into, and performing the obligations under, any tax sharing
agreement consistent with the limitations imposed on Restricted Payments,
(i) any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing, (j) the payments by the Borrower or any
Restricted Subsidiary to the Sponsor and any of its Affiliates made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures, which payments are approved by a
majority of the members of the Board of Directors of the Borrower in good faith,
(k) transactions pursuant to agreements in existence on the date hereof and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (l) payments or loans (or
cancellations of loans) to employees or consultants of the Borrower or any
Parent or any Restricted Subsidiary which are approved by a majority of the
Board of Directors of the Borrower in good faith and which are otherwise
permitted under this Agreement, (m) dividends, redemptions, repurchases or other
payments permitted under Section 7.06, (n) payments to or from, and transactions
with, any Joint Venture in the ordinary course of business (including, without
limitation, any cash management activities related thereto), (o) licenses of IP
Rights in the ordinary course of business, (p) transactions with customers,
clients, suppliers, contractors, joint venture partners or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and its Restricted Subsidiaries, in the reasonable determination of the
Board of Directors of the Borrower or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party and (q) investments by any of the Permitted Holders
in securities of the Borrower or any of its Restricted Subsidiaries (and payment
of reasonable out-of-pocket expenses incurred by such Permitted Holders in
connection therewith) so long as (i) the investment is being offered generally
to other investors on the same or more favorable terms and (ii) the investment
constitutes less than 5% of the proposed or outstanding issue amount of such
class of securities.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
(b) the Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such

 

135



--------------------------------------------------------------------------------

Person that shall otherwise constitute Collateral for the benefit of the Lenders
with respect to the Facility and the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to Contractual Obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto or (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower or
are contained in any agreement assumed in connection with the acquisition of
assets from any Person, so long as such Contractual Obligations were not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary of
the Borrower or in contemplation of the acquisition of such assets,
(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower which is
not a Loan Party which (A) is permitted by Section 7.03 or (B) arises in
connection with obligations secured by Liens permitted under Section 7.01,
(iv) arise in connection with any Disposition permitted by Section 7.05, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to Joint Ventures permitted under Section 7.02, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness (and
excluding in any event any Indebtedness constituting any Permitted Subordinated
Indebtedness), (vii) are customary restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
may relate to the assets subject thereto, (viii) comprise restrictions imposed
by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(b)(v) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (xi) are encumbrances or
restrictions in connection with Non-Recourse Product Financing Indebtedness or
Non-Recourse Acquisition Financing Indebtedness, (xii) are restrictions existing
under the Loan Documents, the 2012 Senior Secured Notes and the “Security
Documents” as defined therein, the Senior Unsecured Notes, the Senior Term Loan
Facility Documents, any Credit Agreement or any related documents and any
encumbrances or restrictions in connection with Swap Contracts and cash
management obligations, (xiii) are Contractual Obligations incurred in the
ordinary course of business which include customary provisions restricting the
assignment of any agreement relating thereto (xiv) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business or restrictions on cash or other deposits permitted under
Section 7.01, (xv) are purchase money obligations that impose encumbrances or
restrictions on the property so acquired, (xvi) secure any Indebtedness
otherwise permitted to be incurred pursuant to Section 7.01 and 7.03 that limits
the right of the

 

136



--------------------------------------------------------------------------------

debtor to dispose of the assets securing such Indebtedness or to the extent such
restrictions apply only to the assets securing such Indebtedness, (xvii) are
encumbrances or restrictions pursuant to any agreement, instrument or obligation
(a “Refinancing Agreement”) effecting an extension, renewal, increase,
refunding, replacement or refinancing of any contract, instrument or obligation
referred to in clauses (i) through (xvi) of this Section 7.09 (an “Initial
Agreement”) or that is, or is contained in, any amendment, supplement,
restatement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided that the encumbrances and restrictions
contained in any such Refinancing Agreement or Amendment taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such Refinancing Agreement or Amendment relates, (xviii) are encumbrances or
restrictions that arise or are agreed to in the ordinary course of business and
do not detract from the value of property or assets of the Borrower or any
Restricted Subsidiary in any manner material to the Borrower or such Restricted
Subsidiary, (xix) restrictions imposed by reason of applicable Laws or
(xx) restrictions contained in agreements or instruments governing or securing
Indebtedness permitted pursuant to Section 7.03 to the extent not materially
less favorable to the Lenders, taken as a whole, than the restrictions contained
in this Agreement, the other Loan Documents and the Related Debt (as reasonably
determined by the Administrative Agent).

Section 7.10. [Reserved].

Section 7.11. Financial Covenant. Permit the Leverage Ratio as of the end of any
fiscal quarter of the Borrower set forth below to be greater than maximum ratio
(the “Maximum Leverage Ratio”) set forth opposite such fiscal quarter, if at the
end of such fiscal quarter the Aggregate Credit Exposure (excluding (i) any
Letter of Credit to the extent it has been cash collateralized and (ii) the
amount of undrawn outstanding Letters of Credit (that have not been cash
collateralized) not exceeding $20,000,000) is in excess of $30,000,000:

 

Fiscal Quarter

   Maximum Leverage Ratio  

Q1 2013

     6.00: 1.00   

Q2 2013

     6.00: 1.00   

Q3 2013

     6.00: 1.00   

Q4 2013

     6.00: 1.00   

Q1 2014

     6.00: 1.00   

Q2 2014

     5.75: 1.00   

Q3 2014

     5.75: 1.00   

Q4 2014

     5.50: 1.00   

Q1 2015

     5.50: 1.00   

Q2 2015

     5.00: 1.00   

Q3 2015

     5.00: 1.00   

Q4 2015

     5.00: 1.00   

 

137



--------------------------------------------------------------------------------

Q1 2016

     4.75: 1.00   

Q2 2016

     4.75: 1.00   

Q3 2016

     4.75: 1.00   

Q4 2016

     4.75: 1.00   

Q1 2017

     4.75: 1.00   

Q2 2017

     4.75: 1.00   

Q3 2017

     4.75: 1.00   

For purposes of making the computation referred to above, if any Specified
Transaction has been made by the Borrower or any of its Restricted Subsidiaries
during the Measurement Period or subsequent to the Measurement Period and on or
prior to the date of determination of the Leverage Ratio, the Leverage Ratio
shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Measurement Period. If, since the beginning of
such Measurement Period, any Person became a Restricted Subsidiary or was merged
with or into the Borrower or any of its Restricted Subsidiaries and, since the
beginning of such Measurement Period, such Person shall have made any Specified
Transaction that would have required adjustment pursuant to the immediately
preceding sentence if made by the Borrower or a Restricted Subsidiary since the
beginning of such Measurement Period, then the Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such Specified
Transaction had occurred at the beginning of such Measurement Period.

For purposes of this Section 7.11, whenever pro forma effect is to be given to
any Specified Transaction (including the Transactions and the 2011
Transactions), the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and may, in
accordance with clause (y) of the definition of “Consolidated EBITDA” include,
for the avoidance of doubt, cost savings and synergies resulting from or related
to any such Specified Transaction (including the Transactions and the 2011
Transactions) which is being given pro forma effect that have been or are
expected to be realized and for which the actions necessary to realize such cost
savings and synergies are taken or expected to be taken no later than 12 months
after the date of any such Specified Transaction (in each case as though such
cost savings and synergies had been realized on the first day of the applicable
Measurement Period).

Section 7.12. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Specified Junior Debt or make any payment in violation of any
subordination terms of any Permitted Subordinated Indebtedness Documentation
except (i) refinancing thereof with the Net Cash Proceeds of any Permitted
Subordinated Indebtedness or Excluded Contribution received by the Borrower,
(ii) the conversion of any Permitted Subordinated

 

138



--------------------------------------------------------------------------------

Indebtedness to Equity Interests (other than Disqualified Equity Interests of
the Borrower or any of its Subsidiaries), (iii) prepayments, redemptions,
purchases, defeasances and other payments in respect of any Specified Junior
Debt prior to its scheduled maturity in an aggregate amount, together with the
aggregate amount of Restricted Payments made pursuant to Section 7.06(j) and
together with all prepayments, redemptions, purchases, defeasances and other
payments previously made pursuant to this subclause (iii), not to exceed
(x) together with the aggregate amount of Restricted Payments made pursuant to
Section 7.06(j)(x), the greater of $100,000,000 and 10.0% of Consolidated
Tangible Assets plus (y) the Available CNI Amount and (iv) prepayments,
redemptions, purchases, defeasances and other payments of the Specified Junior
Debt (x) made from the proceeds of a Permitted Refinancing thereof or
(y) required to be made upon (A) a Change of Control or (B) an asset sale or
casualty or condemnation event and (v) the prepayment, redemption, purchase,
defeasance or other satisfaction in an amount not to exceed $25,000,000 of any
Indebtedness incurred or assumed pursuant to Section 7.03(b)(ix)(A)(1) provided
that before and immediately after giving effect to a payment, redemption,
purchase or defeasance set forth in this clause (a)(iii) or (a)(iv)(y)(A), no
Default or Event of Default shall exist or would result from such action, or
(b) amend, modify or change in any manner materially adverse to the interests of
the Administrative Agent or the Lenders any term or condition of any
documentation governing the Specified Junior Debt without the consent of the
Administrative Agent, provided that nothing in this Section 7.12(b) shall
prohibit the refinancing, replacement, extension or other similar modification
of any Specified Junior Debt to the extent such refinancing, replacement,
extension or other similar modification or the incurrence of Specified Junior
Debt is otherwise permitted by Section 7.03.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or Section 6.11 or Article VII; provided that the
occurrence of any Event of Default under Section 7.11 is subject to the last
proviso set forth in the definition of “Consolidated EBITDA”; or

 

139



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of (x) the Borrower or any other Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith or (y) Holdings in any Security Document, shall
be incorrect in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder or
Indebtedness owed by any Loan Party to another Loan Party) having an aggregate
outstanding principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after the expiration of any applicable grace or cure period
therefor to cause, with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided that this clause
(B) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale, transfer or other Disposition (including any Casualty Event) is
permitted hereunder and under the documents providing for such Indebtedness; and
provided further that where any failure or event under clause (B) is in respect
of Indebtedness containing or otherwise requiring observance or compliance with
any financial maintenance covenant, such failure or event shall not result in an
Event of Default under this Section 8.01(e) unless such Indebtedness shall have
been accelerated and such acceleration shall not have been rescinded; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative

 

140



--------------------------------------------------------------------------------

receiver or similar officer for it or for all or any substantial part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any substantial part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its Material
Subsidiaries a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage) and there is a period of sixty
(60) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect or (iii) a
Foreign Benefit Event occurs which, either individually or together with other
Foreign Benefit Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of this Agreement, the
Guaranty or any Security Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05) or
satisfaction in full of all the Obligations (other than obligations and
liabilities under Secured Cash Management Agreements and

 

141



--------------------------------------------------------------------------------

Secured Hedge Agreements), ceases to be in full force and effect; or any Loan
Party or Holdings contests in writing the validity or enforceability of any
material provision of this Agreement, the Guaranty or any Security Document to
which it is a party; or any Loan Party or Holdings denies in writing that it has
any or further liability or obligation under this Agreement, the Guaranty or any
Security Document to which it is a party (other than as a result of repayment in
full of the Obligations (other than obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) and termination of the
Commitments or as a result of a transaction permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05)),
or purports in writing to revoke or rescind this Agreement, the Guaranty or any
Security Document to which it is a party; or

(k) Change of Control. There occurs any Change of Control.

Section 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower cash collateralize the L/C Exposure in accordance
with Section 2.23(j); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an Event of Default under Section 8.01(f)
or Section 8.01(g), the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to cash collateralize the L/C Exposure in
accordance with Section 2.23(j) as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

142



--------------------------------------------------------------------------------

Section 8.03. Application of Funds. The Lenders and the Administrative Agent
agree, as among such parties, as follows: subject to the terms of the Security
Agreement, any Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Exposures have automatically been
required to be cash collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, except as otherwise
expressly provided herein, be applied in the following order:

First, to the extent any amounts are proceeds of any collection or sale of the
Collateral, to payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the Security Agreement or the terms of any Loan
Document;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05 but excluding
principal and interest on any Loan) payable to the Administrative Agent in its
capacity as such;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Loan Documents (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05), ratably among them
in proportion to the amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Letters of Credit, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letters of Credit, the termination value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Lenders and/or other holders thereof in proportion to the respective amounts
described in this clause Fifth held by them;

Sixth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the L/C Exposure in accordance with Section 2.23(j);

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

143



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, delivered to the Borrower or as otherwise required by Law.

Subject to Section 2.23(d) and Section 2.23(e), amounts used to cash
collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above and, if no Obligations remain outstanding, to the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article IX, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Each Lender and the Issuing Bank authorizes the
Administrative Agent to act as its representative under the Security Agreement
and each other Security Document, as applicable and further agrees that the
Required Lenders may instruct the Administrative Agent to take actions with
respect to the Collateral (subject to the provisions of the Security Agreement,
any Junior Lien Intercreditor Agreement, any Other Intercreditor Agreement and
any Intercreditor Agreement Supplement). Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to (i) execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the other Loan Documents, and
(ii) negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

The institution serving as the Administrative Agent and/or the Collateral Agent
under any Loan Document shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

 

144



--------------------------------------------------------------------------------

The Administrative Agent shall have no duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers by or through their respective
Related Parties. The

 

145



--------------------------------------------------------------------------------

exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facility as well as activities of the Administrative Agent.

Subject to the appointment of a successor as set forth herein, (i) the
Administrative Agent or the Collateral Agent may be removed by the Borrower or
the Required Lenders (in the case of the Collateral Agent, subject to the
Security Agreement) if the Administrative Agent, the Collateral Agent or a
controlling affiliate of the Administrative Agent or the Collateral Agent is a
Defaulting Lender and (ii) the Administrative Agent and the Collateral Agent may
resign as Administrative Agent or Collateral Agent, respectively, in each case
upon ten days’ notice to the Administrative Agent, the Lenders, the Issuing Bank
and the Borrower, as applicable. If the Administrative Agent or the Collateral
Agent shall be removed by the Borrower or the Required Lenders pursuant to
clause (i) above or if the Administrative Agent or the Collateral Agent shall
resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders and the Issuing Banks a successor agent for the Lenders
and the Issuing Bank, which such successor agent shall be subject to approval by
the Borrower; provided that such approval by the Borrower in connection with the
appointment of any successor Administrative Agent shall only be required so long
as no Event of Default under Section 8.01(a) or Section 8.01(f) has occurred and
is continuing; provided further, that the Borrower shall not unreasonably
withhold its approval of any successor Administrative Agent if such successor is
a commercial bank with a consolidated combined capital and surplus of at least
$5.0 billion. If no successor shall have been so appointed by the Required
Lenders and approved by the Borrower (to the extent required) and shall have
accepted such appointment within 45 days after the Administrative Agent or the
Collateral Agent, as the case may be, gives notice of its resignation or is
notified that it is being removed, then the Administrative Agent or Collateral
Agent, as the case may be, may, on behalf of the Lenders and the Issuing Bank
appoint a successor Administrative Agent or Collateral Agent, as the case may
be, which shall be a bank with an office in New York, New York, or an Affiliate
of any such bank. If no successor Administrative Agent or Collateral Agent, as
the case may be, has been appointed pursuant to the immediately preceding
sentence by the 45th day after the date such notice of resignation or removal,
as applicable, the Administrative Agent’s or Collateral Agent’s resignation or
removal, as applicable, shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent or Collateral
Agent hereunder and/or under any other Loan Document until such time, if any, as
the Required Lenders appoint a successor Administrative Agent or Collateral
Agent, as the case may be. Any resignation by or removal of the Administrative
Agent hereunder shall also constitute, to the extent applicable, its resignation
as an Issuing Bank, and the Administrative Agent (x) shall not be required to
issue any further Letters of Credit and (y) shall maintain all of its rights as
Issuing Bank, as the case may be, with respect to any

 

146



--------------------------------------------------------------------------------

Letters of Credit issued by it prior to the date of such resignation or removal.
Upon the successful appointment of a successor agent, such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent or the
Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent”, as applicable, shall mean such successor agent effective
upon such appointment and approval, and the former Agent’s rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans. After
any retiring Agent’s resignation or removal as Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. In the case of the Collateral Agent,
the provision of this paragraph shall in all respects be subject to the
provisions of the Security Agreement.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Syndication Agents
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Joint Lead Arrangers and the Syndication Agents shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, neither the Joint Lead Arrangers nor the Syndication Agents in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

Each Lender authorizes and directs the Administrative Agent (including in its
capacity as representative of the Lenders under the Security Documents) and the
Collateral Agent to enter into (and agrees to be bound by the terms of) (x) the
Guaranty, the Security Documents, the Junior Lien Intercreditor Agreement and
any Other Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties and

 

147



--------------------------------------------------------------------------------

(y) any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to the Security Documents, the Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement or other
intercreditor agreements in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the Borrower
or relevant Subsidiary, to the extent such priority is permitted by the Loan
Documents). Each Lender hereby agrees that, except as otherwise set forth
herein, any action taken by the Administrative Agent, the Collateral Agent or
the Required Lenders in accordance with the provisions of this Agreement or any
other Loan Document and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Each Lender further agrees that the Collateral Agent may act pursuant
to the Security Documents as instructed by the representative of the First Lien
Obligations (as defined in the Security Agreement) then having authority to
direct actions of the Collateral Agent pursuant to the Security Documents. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any applicable Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents. Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loans unless instructed to do so by the Collateral Agent, it
being understood and agreed that such rights and remedies may be exercised only
by the Collateral Agent. The Collateral Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any guarantee by any Subsidiary (including extensions
beyond the Closing Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Closing Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents or if instructed to do so in accordance with the Security
Documents.

The Lenders hereby authorize each Agent, in each case at its option and in its
discretion, (A) to release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Revolving Facility Obligations under the Loan Documents at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof, (iii) owned by
any Subsidiary Guarantor designated as an Excluded Subsidiary or constituting
Equity Interests of an Excluded Subsidiary, (iv) if approved,

 

148



--------------------------------------------------------------------------------

authorized or ratified in writing by the Required Lenders (or such greater
amount, to the extent required by Section 10.08) or (v) as otherwise may be
expressly provided in the relevant Security Documents and (B) at the written
request of the Borrower to subordinate any Lien on any Excluded Assets or any
other property granted to or held by such Agent, as the case may be under any
Loan Document to the holder of any Permitted Lien. Upon request by any Agent, at
any time, the Lenders will confirm in writing any Agent’s authority to release
particular types or items of Collateral pursuant to this Article IX.

The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as the case may be, in each case at its option and in its discretion, to enter
into any amendment, amendment and restatement, restatement, waiver, supplement
or modification, and to make or consent to any filings or to take any other
actions, in each case as contemplated by Section 10.08(b)(iii)(B) or the final
sentence of Section 10.08(b). Upon request by any Agent, at any time, the
Lenders will confirm in writing the Administrative Agent’s and the Collateral
Agent’s authority under this paragraph of Article IX.

No Agent shall have any obligation whatsoever to the Lenders to assure that the
Collateral exists or is owned by Holdings, the Borrower or any of its Restricted
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Article IX or
in any of the Security Documents, it being understood and agreed by the Lenders
that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as a Lender and
that no Agent shall have any duty or liability whatsoever to the Lenders, except
for its bad faith, gross negligence or willful misconduct.

The Collateral Agent may appoint the Administrative Agent as its agent for the
purposes of holding any Collateral and/or perfecting the Collateral Agent’s
security interest therein and for the purpose of taking such other action with
respect to the collateral as such Agents may from time to time agree.

ARTICLE X

MISCELLANEOUS

Section 10.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

149



--------------------------------------------------------------------------------

(a) if to the Borrower, to it at WMG Acquisition Corp., c/o Warner Music Group
Corp., 75 Rockefeller Plaza, New York, NY 10019, Attention: General Counsel, Fax
No. 212-275-3601, website: www.wmg.com;

with copies to:

Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attention:
David A. Brittenham, Esq., Facsimile: (212) 521-7347;

(b) if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit_suisse.com;

(c) if to the Issuing Bank, to Credit Suisse AG, Attention of: Jack Madej,
Eleven Madison Ave., 23rd Floor, New York, NY 10010, Fax No. 212-325-8315,
Email: list.ib-letterofcredit@credit-suisse.com; and

(d) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

Unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, the Borrower may, and may cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Loan
Documents or to the Lenders under Article VI, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10 or a notice
requesting the issuance, amendment, extension or renewal of a Letter of Credit
pursuant to Section 2.23, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan

 

150



--------------------------------------------------------------------------------

Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other extension
of credit hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium that is properly identified in a format acceptable to
the Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

151



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement

 

152



--------------------------------------------------------------------------------

or any other Loan Document shall be considered to have been relied upon by the
Lenders and the Issuing Bank and shall survive the making by the Lenders of the
Loans and the issuance of Letters of Credit by the Issuing Bank, regardless of
any investigation made by the Lenders or the Issuing Bank or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
The provisions of Sections 2.14, 2.16, 2.20, 10.05 and 10.16 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, (to the maximum extent permitted by applicable law) the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Lender or the Issuing Bank.

Section 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Section 10.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective permitted successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent (not to be unreasonably withheld or
delayed); provided, however, that (i) in the case of an assignment of a
Commitment, each of the Borrower and the Issuing Bank must also give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) (provided, that the consent of the Borrower (A) shall not
be required to any such assignment made (x) to another Lender or an Affiliate of
a Lender or an Approved Fund or (y) after the occurrence and during the
continuance of any Event of Default pursuant to Section 8.01(a) or 8.01(f) and
(B) shall be deemed to have been given if the Borrower had not responded within
10 Business Days of a written request for such consent), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the

 

153



--------------------------------------------------------------------------------

Administrative Agent) shall be in an aggregate amount of not less than
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or, if
less, the entire remaining amount of such Lender’s Commitment or Loans);
provided that simultaneous assignments by two or more related Approved Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met, (iii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent, or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Acceptance, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits and subject to the
obligations of Sections 2.14, 2.16, 2.20, 10.05 and 10.16, as well as to the
benefit of any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balance of its Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any

 

154



--------------------------------------------------------------------------------

Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, the Security
Agreement, any Junior Lien Intercreditor Agreement and any Other Intercreditor
Agreement, together with copies of the most recent financial statements referred
to in Section 5.05(a) or delivered pursuant to Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender and
(viii) such assignee agrees that it will be bound by and will take no actions
contrary to the provisions of the Security Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

 

155



--------------------------------------------------------------------------------

(f) Each Lender may without the consent of the Borrower, the Issuing Bank or the
Administrative Agent sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of, and subject to the
obligations under, the cost protection provisions contained in Sections 2.14,
2.16 and 2.20 (and subject to the obligations under Section 2.21(b)) to the same
extent as if they were Lenders (it being understood that the documentation
required under Section 2.20(b) shall be delivered by the participating Lender);
provided however, that no Loan Party shall be obligated to make any greater
payment under Sections 2.14, 2.16 or 2.20 than it would have been obligated to
make in the absence of such participation, and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or Person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or Person has an interest, extending any
scheduled principal payment date or date fixed for the payment of interest on
the Loans in which such participating bank or Person has an interest, increasing
or extending the Commitments in which such participating bank or Person has an
interest or releasing one or more Guarantors representing all or substantially
all of the value of the Guaranty (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 7.04) or all or substantially
all of the Collateral. To the extent permitted by law, each participating bank
or other Person also shall be entitled to the benefits of Section 10.06 as
though it were a Lender, provided such participating bank or other Person agrees
to be subject to Section 2.18 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and related interest amounts) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower or any other Person (including the identity
of any participant or any information relating to a participant’s interest in
any obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.

 

156



--------------------------------------------------------------------------------

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any confidential information relating to the Borrower, any Parent or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower, any Parent or any of its Subsidiaries; provided that, prior to any
such disclosure of information, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 10.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender and such SPV shall be reflected in
the Register. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 10.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee

 

157



--------------------------------------------------------------------------------

therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV. Notwithstanding the
foregoing, no Loan Party shall be obligated to make any greater payment under
Sections 2.14, 2.16 or 2.20 than it would have been obligated to make in the
absence of any grant by a Granting Lender to an SPV.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k) In the event that any Lender shall become a Defaulting Lender or S&P,
Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case
of Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall, after
the date of any Lender’s Commitment, downgrade the long term certificate deposit
ratings of such Lender, and the resulting ratings shall be below BBB; Baa3 and C
(or BB, in the case of a Lender that is an insurance company (or B, in the case
of an insurance company not rated by InsuranceWatch Ratings Service)) (or, with
respect to any Lender that is not rated by any such ratings service or provider,
the Issuing Bank shall have reasonably determined that there has occurred a
material adverse change in the financial condition of any such Lender, or a
material impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date of such
Lender’s Commitment), then the Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank
or such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

 

158



--------------------------------------------------------------------------------

Section 10.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Issuing Bank in connection
with the syndication of the Facility and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that it shall not be responsible for fees, charges and
disbursements of more than one counsel (in addition to one local counsel per
relevant jurisdiction, and in the case of a conflict of interest, one additional
counsel per relevant jurisdiction for all similarly situated persons). The
Borrower also agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of one counsel (and, if necessary, of one local counsel in
each relevant jurisdiction and in the case of a conflict of interest, one
additional counsel per relevant jurisdiction for all similarly situated
persons).

(b) The Borrower agrees to indemnify the Administrative Agent, each Lender, the
Issuing Bank and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, charges and disbursements of one counsel
(and, if necessary, of one local counsel in each relevant jurisdiction and in
the case of a conflict of interest, one additional counsel per relevant
jurisdiction for all similarly situated persons) arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Facility), (ii) the use
of the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) or (iv) any actual or alleged presence or
release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee. This Section 10.05(b) shall not apply with respect to Taxes.

 

159



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Issuing Bank in its capacity as such. For purposes of this Section, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
Aggregate Credit Exposure and unused Commitments at the time (in each case
determined as if no Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or the Issuing Bank. All amounts due
under this Section 10.05 shall be payable on written demand therefor.

Section 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 10.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR

 

160



--------------------------------------------------------------------------------

TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590 (THE
“ISP”) AND, AS TO MATTERS NOT GOVERNED BY THE ISP, THE LAW OF THE STATE OF NEW
YORK , WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 10.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement or any provision hereof nor any Loan Document or any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of

 

161



--------------------------------------------------------------------------------

each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii)(A) amend or modify the
pro rata requirements of Section 2.17, the provisions of Section 10.04(j) or the
provisions of this Section or (B) release one or more Guarantors representing
all or substantially all of the value of the Guaranty (other than in connection
with the sale of such Guarantor in a transaction permitted by Section 7.04) or
all or substantially all of the Collateral, in each case without the prior
written consent of each Lender except, in the case of paragraph (B), as may be
expressly permitted hereby or by any Security Document (as such documents are in
effect on the date hereof or, if later, the date of execution and delivery
thereof in accordance with the terms hereof), (iv) modify the protections
afforded to an SPV pursuant to the provisions of Section 10.04(i) without the
written consent of such SPV or (v) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent or the Issuing Bank.
Notwithstanding anything to the contrary herein, (x) in addition to Liens the
Collateral Agent is authorized to release pursuant to Article IX and in
accordance with paragraph (iii)(B) above, the Collateral Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $10,000,000 in any fiscal year without the consent of any Lender and the
Collateral Agent may release Liens on Collateral upon instructions of the
Authorized Applicable Representative (as defined in the Security Agreement)
pursuant to the Security Agreement and (y) in connection with the incurrence by
any Loan Party or any Subsidiary thereof of any Additional Indebtedness, each of
the Administrative Agent and the Collateral Agent agree to execute and deliver
amendments, waivers, supplements or other modifications to the Security
Agreement, the Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement and amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages and UCC fixture filings), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Additional Indebtedness to become a
valid, perfected lien (with such priority as may be designated by the relevant
Loan Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

 

162



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions or inconsistencies, or to
effect administrative changes that are not adverse to any Lender.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

(d) Notwithstanding any provision herein to the contrary, any Security Document,
Junior Lien Intercreditor Agreement, Other Intercreditor Agreement or
Intercreditor Agreement Supplement may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with paragraph (b) above with the written consent of the Agent party thereto and
the Loan Party party thereto.

Section 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 10.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.10. Entire Agreement. This Agreement, the Fee Letters and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

Section 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION

 

163



--------------------------------------------------------------------------------

DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, to the maximum extent
permitted by law, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., a “pdf” or “tiff”) shall be as
effective as delivery of a manually signed counterpart of this Agreement.

Section 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court”, and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them;

 

164



--------------------------------------------------------------------------------

provided that nothing in this Agreement shall be deemed or operate to preclude
(i) any Agent from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Revolving Facility Obligations (in which case any party shall be entitled to
assert any claim or defense, including any claim or defense that this
Section 10.15 would otherwise require to be asserted in a legal action or
proceeding in a New York Court), or to enforce a judgment or other court order
in favor of the Administrative Agent or the Collateral Agent, (ii) any party
from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (iii) if all such New York Courts
decline jurisdiction over any Person, or decline (or in the case of the Federal
District Court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this sub-clause (a) (after giving effect to
the applicability of clauses (i) through (iii) of this proviso) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;

(b) consents that any such action or proceeding may be brought in such courts,
agrees, subject to clauses (i) through (iii) of the proviso to sub-clause
(a) above, to bring any such action or proceeding in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 10.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e) without limiting the obligations of the Borrower under Section 10.05(b),
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 10.15 any consequential or punitive damages.

 

165



--------------------------------------------------------------------------------

Section 10.16. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel, other advisors and numbering, administration and settlement
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or Holdings or their business, other than any such information that was
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by or on behalf of the Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.16 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other provision of this Agreement,
any other Loan Document or any Assignment and Acceptance, the provisions of this
Section 10.16 shall survive with respect to each Agent and Lender until the
second anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

Section 10.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

166



--------------------------------------------------------------------------------

Section 10.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

[Remainder of page intentionally left blank]

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

WMG ACQUISITION CORP.

By:

 

/s/ Paul M. Robinson

Name: Paul M. Robinson

Title: Executive Vice President, General

  Counsel and Secretary

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Lender By:
 

/s/ James Moran

  Name: James Moran   Title: Managing Director By:  

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title: Associate

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC, as Lender

By:

 

/s/ Morven Jones

 

Name: Morven Jones

 

Title: Managing Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

By:

 

/s/ Ronnie Glenn

 

Name: Ronnie Glenn

 

Title: Vice President

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender

By:

 

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director

By:

 

/s/ Kenneth Chin

 

Name: Kenneth Chin

 

Title: Director

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIHI LLC, as Lender

By:

 

/s/ Michael Silverton

 

Name: Michael Silverton

 

Title: Authorized Signatory

By:

 

/s/ Charlie Baunts-Reid

 

Name: Charlie Baunts-Reid

 

Title: Senior Vice President and

 

          Authorized Signatory

 

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]